


Exhibit 10.6

 

The Pep Boys — Manny, Moe & Jack
Pension Plan

 

Amended and Restated Effective as of January 1, 2010

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Article I. Introduction

1

 

 

Article II. Definitions

3

 

 

Article III. Participation And Service

17

 

 

Article IV. Plan Benefits

20

 

 

Article V. Vesting

40

 

 

Article VI. Funding

41

 

 

Article VII. Amendment And Termination

43

 

 

Article VIII. Administration

45

 

 

Article IX. Limitations On Contributions And Benefits

52

 

 

Article X. Merger, Transfer Or Consolidation Of Plans

71

 

 

Article XI. Miscellaneous

72

 

 

Article XII. Determination Of Top-Heavy Status

74

 

 

Article XIII. ERISA Transition Provisions

80

 

 

Appendix A

87

 

--------------------------------------------------------------------------------


 

Article I. Introduction

 

THE PEP BOYS — MANNY, MOE & JACK Pension Plan (the “Plan”) is established and
maintained in accordance with the terms of this instrument. The assets of this
Plan are held by the Trustee in accordance with the terms of the Trust
Agreement, which is considered to be an integral part of this Plan. Except as
provided herein or in the Trust Agreement, the Trustee has the exclusive
authority to manage and control the assets of this Plan. Except as otherwise
noted herein, this amended and restated version of the Plan applies to those
Participants who are credited with an Hour of Service with the Employer on or
after January 1, 1989.

 

The Plan was further amended effective January 1, 1989 to comply with the Tax
Reform Act of 1986, as amended, (“TRA 86”) except for those provisions that
became effective in years prior to 1989 as described below, or as specifically
noted in the Plan.

 

·                  Titles XI and XVIII of TRA ‘86;

 

·                  Subtitle C of Title IX of OBRA ‘86;

 

·                  Optional Form of Benefit Regulations;

 

·                  Temporary regulations under section 414(q) and (s);

 

·                  Proposed regulations under section 401(a)(9);

 

·                  Notice 87-20, regarding amendments to sections
411(a)(11)(B) and 417(e)(3) of the Code made by Section 1139 of TRA ‘86; and

 

·                  Notice 87-21, regarding changes to section 415 of the Code
made by TRA ‘86.

 

Effective January 1, 1997 (except as otherwise indicated herein for specified
provisions or as required by law), the Plan was further amended to reflect:

 

·                  The Uniformed Services and Reemployment Rights Act of 1994;

 

·                  The Uruguay Round Agreement Act (“GATT”) of 1994;

 

·                  The Small Business and Job Protection Act of 1996;

 

·                  The Taxpayer Relief Act of 1997; and

 

1

--------------------------------------------------------------------------------


 

·                  The Internal Revenue Service Restructuring and Reform Act of
1998.

 

The Plan has been subsequently been amended from time to time and is now amended
and restated, effective as of January 1, 2010, except as otherwise provided
herein or as required by applicable law, to incorporate prior amendments and to
reflect certain requirements of the Pension Protection Act of 2006, the Worker,
Retiree and Employer Recovery Act of 2008 and the Heroes Earnings Assistance and
Relief Tax Act of 2008.

 

The rights of those individuals (or their beneficiaries) who terminated
employment prior to the effective date of any changes to the Plan are governed
by the terms and conditions of the Plan then in effect.

 

2

--------------------------------------------------------------------------------


 

Article II. Definitions

 

2.1           Definitions. When used in this Plan, the following initially
capitalized words and phrases shall have the meanings indicated herein:

 

Accrued Annual Pension means as of any applicable date, the pension determined
in accordance with the provisions of Section 4.1 that the Participant would be
entitled to receive commencing on his Normal Retirement Date based on his
Compensation and Years of Credited Service through the applicable date. An
Accrued Annual Pension to which a Former Participant is entitled shall not be
increased or decreased by reason of any amendments to the Plan adopted on or
after the date he ceased to be a Participant or the date of his Termination. The
Accrued Annual Pensions of all Participants were frozen as of December 31, 1996.

 

Actuarial Equivalent(ce) or Actuarially Equivalent means a benefit of equivalent
current value to the benefit which would otherwise have been provided on the
basis of the following assumptions and determined as of the applicable Annuity
Starting Date:

 

(a)           For lump sum distributions, the UP-1984 Table of Mortality and the
immediate or deferred interest rate, as applicable, used by the Pension Benefit
Guaranty Corporation (in effect on January 1 of the Plan Year in which the
distribution occurs) for valuing benefits in pay status for plans terminating at
the same time, shall be used. The Actuarial Equivalent value of a lump sum
distribution that is payable to a Former Participant prior to Early Retirement
Date, shall be the Actuarial Equivalent value of the benefit determined as of
Normal Retirement Date (using the applicable PBGC rate).

 

(b)           For purposes of any lump sum distribution that is made to any
Participant on or after January 1, 1998, the Actuarial Equivalent value for such
lump sum distribution shall be determined by using the annual interest rate on
30-year Treasury securities, as specified by the Commissioner, that is in effect
for the month of November which precedes the applicable Plan Year (the
“stability period”) in which the lump sum distribution is made, and by using the
applicable mortality table under section 417(e)(3) of the Code and Treas. Reg.
section 1.417(e)-1(d)(2). The Actuarial Equivalent value of a lump distribution
that is payable to

 

3

--------------------------------------------------------------------------------


 

a Former Participant prior to Early Retirement Date, shall be the Actuarial
Equivalent value of the benefit determined as of Normal Retirement Date (using
the applicable 30-year Treasury security rate).  For purposes of any lump sum
distribution that is made on or after January 1, 2008, the Actuarial Equivalent
single-sum value of a single life annuity with 120 payments guaranteed shall be
determined using the annual interest rate specified under section 417(e)(3) of
the Code, in effect for the month of November preceding the first day of the
Plan Year in which the lump sum distribution is made, and by using the
applicable morality table under section 417(e)(3)(B) of the Code.

 

(c)           For periods prior to January 1, 2007, except as provided in the
following paragraph, for conversions under Section 4.6(b), for optional forms
paid according to Section 4.6(e), early retirement under Section 4.3,
conversions with respect to annuity payments made pursuant to qualified domestic
relations orders and adjustments under Sections 9.4 and 9.4A(b)(2)(B)(i)(B), the
UP-1984 Table of Mortality at 7½ percent interest, shall be used. For purposes
of establishing present value for Top-Heavy determinations, interest at 7½
percent shall be used and the UP-1984 Table of Mortality.

 

Effective January 1, 2007, for conversions under Section 4.6(b), for optional
forms paid according to Section 4.6(e), early retirement under Section 4.3,
conversions with respect to annuity payments made pursuant to qualified domestic
relations orders and adjustments under Sections 9.4 and 9.4A(b)(2)(B)(i)(B), the
UP-1994 Mortality Table projected to 2002 using Scale AA (blended 50% male, 50%
female; without adjustment collar) at 7½ percent interest, shall be used. 
Notwithstanding the foregoing, the benefit determined under this paragraph shall
not be less than the benefit determined under the first paragraph of this
subsection (c).  For purposes of establishing present value for Top-Heavy
determinations, interest at 7½ percent and the UP-1994 Mortality Table projected
to 2002 using Scale AA (blended 50% male, 50% female; without adjustment
collar)) shall be used.

 

(d)           Effective January 1, 2000, for purposes of Section 9.4 regarding
conversion of an annuity that is not subject to section 417(e) of the Code, the
greater of (a) the equivalent annual benefit using interest at 7 ½% and the
UP-1984 Table of Mortality; or (b) the

 

4

--------------------------------------------------------------------------------


 

equivalent annual benefit using interest at 5% and the applicable mortality
table under section 417(e)(3) of the Code and Treas. Reg.
Section 1.417(e)-1(d)(2) shall apply.

 

Effective January 1, 2000, for purposes of Section 9.4 regarding conversion of
an annuity that is subject to section 417(e) of the Code, the greater of (a) the
equivalent annual benefit using interest at 7 ½% and the UP-1984 Table of
Mortality; or (b) the equivalent annual benefit using the annual interest rate
for 30-year Treasury Securities as specified by the Commissioner of the
Treasury, in effect for the month of November (the “look back month”) of the
Plan Year preceding the Plan Year of determination (the “stability period”) and
the applicable mortality table under section 417(e)(3) of the Code and Treas.
Reg. Section 1.417(e)-1(d)(2), shall apply.

 

(e)           Mortality Table for 415 and 417(e) Purposes For Annuity Starting
Dates On Or After December 31, 2002.

 

Effective for annuity starting dates on or after December 31, 2002,
notwithstanding any other Plan provision to the contrary, the applicable
mortality table used for purposes of adjusting any benefit or limitation under
section 415(b)(2)(B), (C) or (D) of the Code as set forth in Section 9.4 and
paragraph (d) of the definition of “Actuarial Equivalence”, and the applicable
mortality table used for purposes of satisfying the requirements of
section 417(e) of the Code, as set forth in paragraph (b) of the definition of
“Actuarial Equivalence” in the Plan, is the table prescribed in Rev. Rul.
2001-62.

 

(f)            Mortality Table for 415 and 417(e) Purposes for Annuity Starting
Dates On or After January 1, 2008.

 

Effective for annuity starting dates on or after January 1, 2008, the mortality
table for purposes of this subsection (f) shall be the applicable mortality
table specified by the Internal Revenue Service pursuant to section
417(e)(3)(B) of the Code.

 

Actuary means an enrolled actuary qualifying as such in accordance with Title
III of ERISA or any firm or entity employing such enrolled actuaries.

 

Administrative Committee means the individual or group of individuals appointed
to manage the administration of this Plan.

 

5

--------------------------------------------------------------------------------


 

Affiliate means any employer which has not adopted this Plan and is not a
Participating Employer, but which is included as a member with the Employer in a
controlled group of corporations, or which is a trade or business (whether or
not incorporated) included with the Employer in a brother-sister group or
combined group of trades or businesses under common control or which is a member
of an affiliated service group in which the Employer is a member, determined in
each instance in accordance with the appropriate sections of the Code.

 

Annuity Starting Date means the first day on which benefits are payable as an
annuity or in the case of benefits not payable as an annuity, the first day on
which all events have occurred which entitle the Participant or Former
Participant to the benefits.

 

Beneficiary means the individual or entity designated to receive any death
benefits payable under the Plan.

 

Anything herein to the contrary notwithstanding, in the case of a married
Participant or Former Participant, no Beneficiary designation which designates a
Beneficiary other than the Participant’s Spouse shall be effective unless such
designation constitutes a valid waiver of the qualified joint and survivor
annuity. In the event that the Participant failed to designate a Beneficiary or
is predeceased by all designated primary and contingent Beneficiaries, death
benefits under this Plan shall be payable to the following classes of
recipients, each class to take to the exclusion of all subsequent classes, and
all members of each class to share equally:

 

(1)           Surviving Spouse;

 

(2)           lineal descendants (including adopted children and step-children),
by right of representation;

 

(3)           surviving parents;

 

(4)           surviving brothers and sisters;

 

(5)           Participant’s estate.

 

Board of Directors means the board of directors of the Company.

 

Break in Service or One-Year Break in Service means a Plan Year during which an
individual is not credited with more than 500 Hours of Service. An Eligible
Employee will not be deemed to have incurred a Break in Service if he is absent
from employment by reason of (1) pregnancy of the Eligible Employee, (2) birth
of a child of the Eligible Employee, (3) placement

 

6

--------------------------------------------------------------------------------


 

of a child in connection with the adoption of the child by an individual, or
(4) caring for the child during the period immediately following the birth or
placement for adoption. During the period of absence the Eligible Employee shall
be credited with the number of hours that would be generally credited but for
such absence or if the general number of work hours is unknown, eight Hours of
Service for each normal workday during the leave (whether or not approved).
These hours shall be credited to the Plan Year in which the leave of absence
commences if crediting of such hours is required to prevent the occurrence of a
Break in Service in such computation period, and in other cases in the
immediately following Plan Year. No more than 501 Hours of Service shall be
credited under this paragraph for any single continuous period (whether or not
such period occurs in a single computation period). An Employee shall not be
deemed to have incurred a Break in Service if he is on an unpaid leave of
absence under the Family and Medical Leave Act and returns to employment within
the time period prescribed by law.

 

Code or IRC means the Internal Revenue Code of 1986, as amended, and includes
any regulations issued thereunder.

 

Company means the PEP BOYS — MANNY, MOE & JACK, a Pennsylvania corporation.

 

Compensation means, for any Plan Year, total income reported to the Participant
as wages for the Employee on Box 1 of Form W-2 less any expense reimbursements
and taxable fringe benefits, including any amounts that the Participant has
authorized the Employer to make on his behalf to a 401(k) plan as elective
deferrals or to a cafeteria plan under section 125 of the Code.

 

Effective January 1, 1989, with respect to Participants who Terminated
employment on or after that date, Compensation shall be limited to the amount
permitted under the applicable limitation of section 401(a)(17) of the Code, as
amended, in effect for any Plan Year (adjusted each year to reflect such higher
amount as may be permitted each year under the Code). Notwithstanding the
foregoing, in applying the limits imposed by section 401(a)(17) for Plan Years
beginning on or after January 1, 1989 and ending on or before January 1, 1994,
with respect to Participants who Terminated employment on or after January 1,
1989, Compensation up to $235,840 may be taken into account for each Plan Year.
Effective January 1, 1994,

 

7

--------------------------------------------------------------------------------


 

Compensation shall be limited to $150,000 (adjusted each year to reflect such
higher amount as may be permitted each year under the Code).

 

Increase in limit: The annual Compensation of each Participant taken into
account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000. Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the plan (the determination
period). For purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, Compensation for any prior determination period shall
be limited to $200,000.

 

Cost-of-living adjustment:  The $200,000 limit on annual Compensation described
above shall be adjusted for cost-of-living increases in accordance with section
401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the determination period that
begins with or within such calendar year.

 

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

 

Disability means a disability that results in the Participant’s entitlement to
long-term disability benefits under the Social Security Act.

 

Distributee means a Participant, a former Participant, a Participant’s or former
Participant’s surviving spouse and a Participant’s or former Participant’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, within the meaning of section 414(p) of the Code.

 

Early Retirement Age means the date on which a Participant has attained age 55
and completed five Years of Credited Service.

 

Early Retirement Date means the first day of any month following attainment of
his Early Retirement Age.

 

Effective Date of this amended and restated Plan means January 1, 1989, except
as otherwise provided in the Plan. The original effective date of the Plan is
December 15, 1942.

 

Eligible Employee means an Employee performing services for the Employer,
including any officer or director who shall so qualify. Eligible Employee shall
not include any

 

8

--------------------------------------------------------------------------------

 

individual who qualifies as a Leased Employee and any individual whose terms and
conditions of employment are covered by a collective bargaining agreement that
does not provide for participation in the Plan.

 

Notwithstanding the foregoing, (i) any individual initially hired or rehired by
the Employer or an Affiliate on or after February 2, 1992, shall not be deemed
to be an Eligible Employee and shall not be eligible to participate or resume
participation in the Plan; and (ii) any individual whose employment status as of
February 1, 1992, is covered by a collective bargaining agreement that does not
provide for participation in the Plan and whose employment status changes on or
after February 2, 1992 so that he (A) is no longer covered by a collective
bargaining agreement that does not provide for participation in the Plan, and
(B) would otherwise be eligible to participate in the Plan, shall not be deemed
to be an Eligible Employee and shall not be eligible to participate in the Plan.

 

Eligible Retirement Plan means, effective January 1, 2007, (A) an individual
retirement account described in section 408(a) of the Code, (B) an individual
retirement annuity described in section 408(b) of the Code (other than an
endowment contract), (C) an annuity plan described in section 403(a) of the
Code, (D) a qualified plan described in section 401(a) of the Code the terms of
which permit the acceptance of the Distributee’s Eligible Rollover Distribution,
(E) an eligible deferred compensation plan described in section 457(b) of the
Code that is maintained by an eligible employer described in section
457(e)(I)(A) of the Code that shall separately account for the distribution or
(F) an annuity contract described in section 403(b) of the Code.  The portion of
any Eligible Rollover Distribution that consists of after-tax employee
contributions only may be paid to any Eligible Plan described in (A) or (B), a
qualified plan described in (C) or (D) or a plan described in (F) that
separately accounts for the amounts transferred earnings on such amounts.

 

Eligible Rollover Distribution means, effective as of January 1, 2007, any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and

 

9

--------------------------------------------------------------------------------


 

the Distributee’s designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under
section 401(a)(9) of the Code; and the portion of any distribution that is not
included in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities). However, such
portion may be paid only to an individual retirement account or annuity
described in section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.  The
nontaxable portion of an Eligible Rollover Distribution may be rolled over
tax-free to an Eligible Retirement Plan as specified below if the Eligible
Retirement Plan provides for separate accounting of the amount transferred and
earnings on such amounts.

 

Employee means any individual employed by the Employer as a common law
employee.  An Employee does not include an independent contractor or any other
person who the Employer determines, in its sole discretion based on the criteria
set forth in Treas. Reg. section 31.3401(c)-1, is not is a common law employee. 
If a person described in the preceding sentence is subsequently reclassified as,
or determined to be, an employee by the Internal Revenue Service, any other
governmental agency or authority, or a court, or if the Employer is required to
reclassify such an individual as an employee as a result of such
reclassification or determination (including any reclassification by the
Employer in settlement of any claim or action relating to such individual’s
employment status), such individual will not become eligible to become a
Participant in this Plan by reason of such reclassification or determination.

 

Employer means the Company and any Participating Employer, which with the
approval of the Board of Directors, has adopted this Plan.

 

Entry Date means January 1 and July 1 of each Plan Year.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
includes any regulations issued thereunder.

 

Final Average Compensation means the average monthly Compensation for the five
consecutive Plan Years, out of the last ten Plan Years that a Participant
completes,

 

10

--------------------------------------------------------------------------------


 

coincident with or prior to the date of determination (or actual period of
employment if shorter than five years) in which a Participant was employed by
the Employer for which such average is the highest.

 

Former Participant means any Eligible Employee, who was a Participant in the
Plan and with respect to whom a benefit remains payable from the Plan.

 

Fund means the trust or account consisting of the assets of the Plan.

 

Highly Compensated Employee means the individuals in (a) and (b):

 

(a)           Employees who were five percent owners, as defined in
section 416(i)(1)(iii) of the Code, at any time during the determination year or
the look-back year; and

 

(b)           Employees with compensation greater than $80,000 (as adjusted at
the same time and in the same manner as section 415(d) of the Code) during the
look-back year.

 

(c)           For purposes of determining whether an Employee is highly
compensated, the determination year is the Plan Year for which the determination
is being made. The look-back year is the twelve month period preceding the
determination year.

 

(d)           For purposes of defining Highly Compensated Employee, compensation
means compensation as defined in section 415(c)(3) of the Code, including
elective contributions. The dollar limits are those for the calendar year in
which the determination or look-back year begins.

 

(e)           The Plan shall take into account Employees of all companies
aggregated under sections 414(b), (c), (m) and (o) of the Code, in determining
who is highly compensated. Also, for this purpose, the term “Employee” shall
include Leased Employees.

 

Hours of Service means:

 

(a)           Performance of Duties. The actual hours for which an Eligible
Employee is paid or entitled to be paid for the performance of duties by the
Employer;

 

(b)           Nonworking Paid Time. Each hour for which an Eligible Employee is
paid or entitled to be paid by the Employer on account of a period of time
during which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity,
disability, layoff, jury duty, military duty or leave of

 

11

--------------------------------------------------------------------------------


 

absence; provided, however, no more than 501 Hours of Service shall be credited
to an Eligible Employee on account of any single continuous period during which
he performed no duties; and provided further that no credit shall be given for
payments made or due under a plan maintained solely for the purpose of complying
with applicable workers’ or unemployment compensation or for payments which
solely reimburse an Eligible Employee for medical or medically related expenses
incurred by the Eligible Employee;

 

(c)           Back Pay. Each hour for which pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer; provided, however,
Hours of Service credited under paragraphs (a) and (b) above shall not be
recredited by operation of this paragraph;

 

(d)           Equivalencies. The Administrative Committee shall have the
authority to adopt any of the following equivalency methods for counting Hours
of Service that are permissible under regulations issued by the Department of
Labor:  (1) Working Time; (2) Periods of Employment or (3) Earnings.

 

The adoption of any equivalency method for counting Hours of Service shall be
evidenced by a certified resolution of the Administrative Committee, which shall
be attached to and made part of the Plan. Such resolution shall indicate the
date from which such equivalency shall be effective.

 

(e)           Miscellaneous. Unless the Administrative Committee directs
otherwise the methods of determining Hours of Service when payments are made for
other than the performance of duties and of crediting such Hours of Service to
Plan Years set forth in Regulations §2530.200b-2(b) and (c) promulgated by the
Secretary of Labor, shall be used hereunder and are incorporated by reference
into the Plan.

 

Participants on military leaves of absence who are not directly or indirectly
compensated or entitled to be compensated by the Employer while on such leave
shall be credited with Hours of Service as required by Section 9 of the Military
Selective Service Act.

 

Notwithstanding any other provision of this Plan to the contrary, an Eligible
Employee shall not be credited with Hours of Service more than once with respect
to the same period of time.

 

12

--------------------------------------------------------------------------------


 

Eligible Employees shall be credited with any Hours of Service required to be
credited to them in accordance with the Family and Medical Leave Act and The
Uniformed Services Employment and Reemployment Rights Act of 1994.

 

Investment Manager means an investment adviser, bank or insurance company which
meets the requirements of Section 3(38) of ERISA.

 

Leased Employee means any person who is not an Employee of the Employer and who
provides services to the Employer if:

 

(a)           such services are provided pursuant to an agreement between the
Employer and any leasing organization;

 

(b)           such person has performed such services for the Employer (or for
the Employer and Affiliates) on a substantially full-time basis for a period of
at least one year; and

 

(c)           such services are performed under primary direction or control of
the Employer.

 

Notwithstanding the foregoing, a person shall not be deemed to be a Leased
Employee if he is covered by a plan maintained by the leasing organization and
Leased Employees (as determined without regard to this paragraph) do not
comprise more than 20% of the Employer’s nonhighly compensated workforce. Such
plan must be a money purchase pension plan providing for nonintegrated employer
contributions of ten percent of compensation and also providing for immediate
participation and vesting.

 

Limitation Year means the Plan Year.

 

Normal Annual Pension means the lifetime annual pension determined in accordance
with the provisions of Section 4.1.

 

Normal Retirement Age means the Participant’s 65th birthday.

 

Normal Retirement Date means the first day of the month coincident with or next
following Normal Retirement Age.

 

Participant means an Eligible Employee participating in the Plan in accordance
with the provisions of Article III.

 

13

--------------------------------------------------------------------------------


 

Participating Employer means any direct or indirect subsidiary of the Company or
any other entity designated by the Board of Directors, which has adopted this
Plan with the approval of the Company. Participating Employers shall be limited
to those direct or indirect subsidiaries of the Company that would be Affiliates
except for the fact that they have adopted the Plan.

 

Plan means THE PEP BOYS — MANNY, MOE & JACK Pension Plan, as herein set forth
and as it may be amended hereafter. This Plan also includes the PEP BOYS  —
MANNY, MOE & JACK of California Pension Plan, the assets and liabilities of
which were merged with and into this Plan, effective as of December 31, 1987.

 

Plan Year means the period from January 1 through December 31 of each year.

 

Qualified Military Service means service in the uniformed services (as defined
in chapter 43 of title 38, United States Code) by any Employee if such Employee
is entitled to reemployment rights under such chapter with respect to such
service.

 

Spouse (Surviving Spouse) means the spouse or surviving spouse of the
Participant or Former Participant, as the context requires, who is a person of
the opposite gender who is the lawful husband or lawful wife of a Participant
under the laws of the state or country of the Participant’s domicile; provided,
however, that a former spouse shall be treated as the Spouse or surviving Spouse
to the extent provided under a qualified domestic relations order as described
in section 414(p) of the Code.

 

Terminated (or Termination) means a termination of employment with the Employer
or with an Affiliate for any reason other than a transfer of employment from the
Employer to an Affiliate or from an Affiliate to another Affiliate.

 

Trust Agreement means the agreements forming a part of the Plan pursuant to
which the assets of the Plan are held and managed by the Trustee.

 

Trustee means the trustee or trustees named in the Trust Agreement, or any
successor thereto.

 

Years of Credited Service means the periods of employment taken into account in
determining a Participant’s Accrued Annual Pension or Normal Annual Pension
under this Plan.

 

14

--------------------------------------------------------------------------------


 

A Participant shall be credited with a Year of Credited Service for each Plan
Year in which he has completed 1,000 Hours of Service with the Employer.

 

A Participant shall be credited with a partial Year of Credited Service, to the
completed month, for the portion of a Plan Year during which he was not a
Participant for the entire Plan Year, provided that the number of Hours
completed by the Participant during such portion of a Plan Year equal or exceed
the product of (i) 83.33 and (ii) the number of full months the Participant was
actually a Plan Participant in such Plan Year.

 

A Participant who was employed by the Employer between December 15, 1978 and
December 31, 1978, shall be credited with .04167 of a Year of Credited Service
for such period.

 

A Participant shall not earn Years of Credited Service prior to the Entry Date
on which he first became a Participant except that any Participant who was
employed on December 14, 1976, shall earn Years of Credited Service for his
pre-participation eligibility waiting period to the extent that such service
would have been credited as Years of Credited Service, if the eligibility
requirements in effect on December 15, 1976 had been in effect when such
Participant’s employment commenced with the Employer. Effective as of
December 31, 1996, a Participant shall not earn any additional Years of Credited
Service under the Plan.

 

Year of Service means (a)  when applied to eligibility provisions, (i) the
12-month period commencing on an individual’s date of employment with the
Employer in which he is credited with 1,000 or more Hours of Service, and
(ii) thereafter, the Plan Year which includes the first anniversary of the
Eligible Employee’s initial date of employment and successive anniversaries of
such Plan Year, in which he is credited with 1,000 or more Hours of Service; and
(b) when applied to vesting provisions, each Plan Year in which an Eligible
Employee is credited with 1,000 Hours of Service.

 

An Employee who was credited with 1,000 Hours of Service in the 12 consecutive
month period beginning (i) December 15, 1977 and ending on December 14, 1978;
and (ii) beginning January 1, 1978 and ending December 31, 1978, shall earn a
Year of Service for such additional time periods.

 

15

--------------------------------------------------------------------------------


 

Years of Service completed prior to December 15, 1976 shall be disregarded if
such service would have been disregarded under the break in service rules then
in effect.

 

For purposes of determining an Eligible Employee’s eligibility to participate in
the Plan pursuant to Section 3.1 and vesting pursuant to Section 5.1, Years of
Service shall include an Eligible Employee’s Years of Service (i) as a Leased
Employee of the Employer or an Affiliate (after the employer became an
Affiliate) and not described in section 414(n)(5) of the Code or (ii) as an
Employee of the Employer or an Affiliate (after the employer became an
Affiliate) covered by the terms of a collective bargaining agreement that does
not provide for participation in this Plan, (iii) while a common law Employee of
the Employer who is not deemed to be an Eligible Employee or as a common law
Employee of an Affiliate, or (iv) while an Employee of a predecessor
organization of the Employer in any case where the Employer maintains the plan
of such predecessor organization.

 

Effective January 1, 2007, for purposes of determining whether a death benefit
is payable pursuant to Sections 4.7 and 13.5 only, Years of Service shall
include service completed by a Participant while absent from employment on
account of Qualified Military Service who dies prior to reemployment by the
Employer.

 

2.2           Construction. The masculine gender, where appearing in this Plan,
shall be deemed to include the feminine gender, unless the context clearly
indicates to the contrary. Titles of sections are inserted for convenience and
shall not affect the meaning or construction of the Plan.

 

16

--------------------------------------------------------------------------------


 

Article III. Participation And Service

 

3.1           Eligibility to Participate.

 

(a)           Eligibility Prior to February 2, 1992. Each Eligible Employee who
was a Participant in the Plan on December 31, 1988 shall continue as a
Participant on January 1, 1989 if he is still employed on that date. Each other
Eligible Employee shall commence participation in the Plan on the Entry Date
coincident with or next following attainment of age 21 and completion of one
Year of Service.

 

(b)           Eligibility After February 1, 1992. Any individual hired or
rehired by the Employer or an Affiliate on or after February 2, 1992, shall not
be eligible to commence or resume participation in the Plan. Notwithstanding any
provision of this Plan to the contrary, any individual whose employment status
as of February 1, 1992, is covered by the terms of a collective bargaining
agreement that does not provide for participation in the Plan and whose
employment status changes on or after February 2, 1992 so that he is no longer
covered by a collective bargaining agreement that does not provide for
participation in the Plan, shall not be eligible to participate in the Plan.

 

3.2           Cessation of Participation. An Eligible Employee shall cease to be
a Participant upon the earliest of:  (a) the date on which he retires under the
retirement provisions of the Plan; (b) the date on which he ceases to satisfy
the eligibility requirements of Section 3.1; or (iii) the date on which his
employment Terminates for any reason including death, or Disability.

 

3.3           Changes in Status and Transfers to Affiliates.

 

(a)           An Employee who transfers from an Affiliate to the Employer and
becomes an Eligible Employee or an Employee of the Employer who becomes an
Eligible Employee shall be eligible to participate in the Plan on the date as of
which he has satisfied the eligibility requirements of Section 3.1. He shall
commence participation in the Plan on the later of his transfer or change in
status or the Entry Date next following the date he has satisfied the
eligibility requirements of Section 3.1.

 

17

--------------------------------------------------------------------------------


 

(b)           A Participant’s status as such under the Plan shall be changed, as
provided below, upon and after the occurrence of:

 

(1)           In the case of a Participant whose employment was not covered by a
collective bargaining agreement at the time the Participant became such, the
date as of which the Participant’s employment becomes covered by a collective
bargaining agreement that excludes such individual from participation in this
Plan;

 

(2)           The date as of which a Participant becomes a Leased Employee; or

 

(3)           The date as of which a Participant is transferred to or hired by
an Affiliate.

 

(c)           The Participant’s status under the Plan upon and after the
occurrence of one of the above events shall be modified as follows:

 

(1)           The Participant’s Accrued Annual Pension shall not be increased or
decreased thereafter by reason of the Participant’s continued employment with
the Employer or with an Affiliate or by reason of any increases or decreases in
Compensation after such date;

 

(2)           The Participant will remain eligible for the benefits provided by
Article IV, if at the time his employment with the Employer or an Affiliate
ceases, he has satisfied the age, service and other requirements of this Plan
for such benefits; and

 

(3)           The Participant will continue to be credited with additional Years
of Service if he continues to be employed by the Employer or an Affiliate except
as otherwise provided for under the Plan.

 

3.4           Reemployment. A Participant who Terminated employment with the
Employer and is reemployed by the Employer shall again be eligible to become a
Participant on the date he again performs an Hour of Service for the Employer. A
former Eligible Employee who is reemployed by the Employer prior to incurring
five consecutive one year Breaks in Service, shall become eligible to become a
Participant on the Entry Date he has satisfied the age and service requirements
of Section 3.1 or the date he is reemployed by the Employer, if later. A former
Eligible Employee who is reemployed after incurring five consecutive one year
Breaks in

 

18

--------------------------------------------------------------------------------

 

Service shall be treated as a new Eligible Employee and must meet the
requirements of Section 3.1 for purposes of eligibility to participate.

 

19

--------------------------------------------------------------------------------


 

Article IV. Plan Benefits

 

4.1           Normal Retirement. A Participant may retire on his Normal
Retirement Date.

 

Each Participant who retires on his Normal Retirement Date, and who has not
received benefits, under other provisions of the Plan, shall be entitled to
receive the greater of a Normal Annual Pension or an Accrued Annual Pension
determined as of any previous date on which the Participant was eligible for
early retirement pursuant to Section 4.3. Any Former Participant whose rights
and interests in the Plan are vested, and who has not received benefits under
other provisions of the Plan, shall be entitled to receive an Accrued Annual
Pension commencing on his Normal Retirement Date and continuing during his
lifetime.

 

The Plan may suspend the benefits of a Participant who continues in the service
of the Employer after Normal Retirement Date, provided that if such Participant
is an Eligible Employee, such Eligible Employee receives payment from the
Employer for 80 Hours of Service during a calendar month. Any Participant whose
Normal Annual Pension is suspended shall be notified in writing by personal
delivery or first class mail during the first month or payroll period for which
payment of benefits is suspended.

 

The Normal Annual Pension payable to each Participant or Former Participant
shall be equal to .008 of the Participant’s Final Average Compensation,
multiplied by his Years of Credited Service, multiplied by 12.

 

Notwithstanding the foregoing, in no event shall (i) a Participant’s monthly
benefit hereunder exceed $1,666.67; nor (ii) a Participant’s monthly benefit
hereunder be less than his Accrued Annual Pension as of December 31, 1988, (with
Final Average Compensation and Years of Credited Service determined as of such
date) without the limitations on Compensation that became effective on
January 1, 1989.

 

In addition, the monthly benefit payable to any Participant who is employed by
the Employer on or after January 1, 1994 shall not be less than his Accrued
Annual Pension determined as of December 31, 1993, (with Final Average
Compensation and Years of Credited

 

20

--------------------------------------------------------------------------------


 

Service determined as of such date) based on the limitations on Compensation
that were in effect under section 401(a)(17) of the Code prior to January 1,
1994.

 

A Participant or Former Participant to whom Article XIII of the Plan relates,
shall receive the greater of the benefit described in this Section 4.1 or the
benefit set forth in Section 13.2.

 

Effective as of December 31, 1996, the Normal Annual Pensions of all
Participants under the Plan shall be frozen and no additional benefits shall
accrue after that date.

 

4.2           Deferred Retirement. A Participant who continues in employment
beyond his Normal Retirement Date may retire on the first day of any succeeding
calendar month that coincides with or next follows the month in which his actual
retirement occurs. A Participant’s deferred retirement benefit shall be
determined either under (a) or (b), whichever produces the greater benefit:

 

(a)           by continuing to apply the formula set forth in Section 4.1 to his
Compensation and Years of Credited Service after his Normal Retirement Date; or

 

(b)           by applying an actuarial adjustment to the Normal Annual Pension
as of the end of the immediately preceding Plan Year, determined on a
year-by-year basis in accordance with Prop. Treas. Reg.
Section 1.411(b)-2(b)(2).

 

4.3           Early Retirement. By written notice delivered to the
Administrative Committee before the date his pension is to commence, effective
January 1, 1989, a Participant who has attained Early Retirement Date and whose
employment Terminates on or after January 1, 1989, may elect to receive an early
retirement pension after Termination. In such event he shall be entitled to
either:

 

(a)           A deferred pension commencing at his Normal Retirement Date equal
to the Accrued Annual Pension determined on the basis of his Compensation and
Years of Credited Service to the date of his early retirement hereunder; or

 

(b)           A pension commencing as of the first day of any month coincident
with or next following his Early Retirement Date which is equal to the Actuarial
Equivalent of the benefit calculated under Section 4.1 payable at the
Participant’s Normal Retirement Date.

 

21

--------------------------------------------------------------------------------


 

4.4           Disability Benefit. A Participant who becomes Disabled shall be
eligible to receive a pension commencing at his Normal Retirement Date in an
amount equal to his Accrued Annual Pension, determined as of his Disability
Date. In lieu of the foregoing, a Participant may elect to receive his Accrued
Annual Pension as of the first day of any month following his Disability, which
shall be the Actuarial Equivalent of the Participant’s benefit payable at his
Normal Retirement Date.

 

4.5           Termination Benefit. A Participant who Terminates his employment
with a vested interest in his Accrued Annual Pension shall be eligible to
receive his benefit in accordance with Section 4.1 or Section 4.3, as
applicable. A Former Participant who Terminated employment on or after
January 1, 1989 who met the service requirement for early retirement when he
Terminated employment, may elect to receive an early retirement pension as of
the first day of any month coincident with or next following attainment of age
55.

 

4.6           Form of Payments.

 

(a)           Single Participants. If a Participant or Former Participant is
single on the Annuity Starting Date, the normal form of payment, unless elected
otherwise, shall be a single life annuity with payments guaranteed for 120
months.

 

(b)           Married Participants. If a Participant or Former Participant is
married on the Annuity Starting Date, the normal form of payment, unless elected
otherwise, with the consent of the Participant’s or Former Participant’s Spouse,
pursuant to subsection (d), shall be a qualified joint and survivor annuity,
which shall be the Actuarial Equivalent of the normal form for single
Participants described in Section 4.6(a), as applicable, payable for life to the
Participant or Former Participant and thereafter, for the life of the
Participant’s or Former Participant’s Surviving Spouse in an amount equal to 50%
of the amount that was payable to the Participant or Former Participant.

 

(c)           Notice and Information to Participants. The Administrative
Committee shall furnish each Participant or Former Participant, not more than
180 days and not less than 30 days prior to his Annuity Starting Date, with the
following information regarding benefits payable under the Plan in written
nontechnical language:

 

22

--------------------------------------------------------------------------------


 

(1)           A general description or explanation of the automatic
post-retirement Spouse’s benefit described in Section 4.6(b) and single life
annuity benefit with payments guaranteed for 120 months described in
Section 4.6(a) and notification of the Participant’s or Former Participant’s
right to waive the right to receive his benefits in a qualified joint and
survivor annuity or single life annuity with payments guaranteed for 120 months
and the right to make or revoke a previous election to waive the qualified joint
and survivor annuity or single life annuity with payments guaranteed for 120
months.

 

(2)           A general explanation of the relative values of each form of
benefit available under the Plan and the relative financial effect on a
Participant’s or Former Participant’s benefits of any of the foregoing
elections.

 

(3)           Notification of the availability, upon written request of a
Participant or Former Participant of an explanation of the financial effect of
any of the foregoing elections upon the requesting Participant’s or Former
Participant’s benefits under the Plan and notification that each Participant or
Former Participant may make only one such request.

 

(4)           A general explanation of the rights of a Participant’s or Former
Participant’s Spouse.

 

(5)           if the Participant or Former Participant requests an Annuity
Starting Date prior to his Normal Retirement Date, notification of the
Participant’s or Former Participant’s right to defer commencement of his benefit
until his Normal Retirement Date and the consequences of failing to defer
payment until a later payment date.

 

Notwithstanding the foregoing, the Participant’s or Former Participant’s Annuity
Starting Date may precede or be fewer than 30 days after the explanation
described in this Section is provided if:

 

(A)          the Participant or Former Participant is given notice of his right
to a 30-day period in which to consider whether to (1) waive the normal form of
benefit and elect an optional form and (2) to the extent applicable, consent to
the distribution;

 

23

--------------------------------------------------------------------------------


 

(B)           the Participant or Former Participant affirmatively elects a
distribution and a form of benefit and the Spouse, if necessary, consents to the
form of benefit elected;

 

(C)           the Participant or Former Participant is permitted to revoke his
affirmative election at any time prior to his Annuity Starting Date or, if
later, the expiration of a 7-day period beginning on the day after the
explanation described in this Section is provided to the Participant or Former
Participant;

 

(D)          the Annuity Starting Date is after the earlier of (1) the date the
Administrative Committee receives written notice of the Participant’s or Former
Participant’s intent to begin receiving benefits or (2) the date the explanation
described in this Section is provided to the Participant or Former Participant;

 

(E)           the distribution to the Participant or Former Participant does not
commence before the expiration of the 7-day period described in paragraph
(C) above; and

 

(F)           for Annuity Starting Dates on or after January 1, 2006, if the
Annuity Starting Date precedes the date on which the explanation described in
this Section is provided (i) monthly payments to the Participant or Former
Participant shall equal the monthly payments the Participant or Former
Participant would have received had the Participant or Former Participant
actually begun to receive payments on the Annuity Starting Date; (ii) the
Participant or Former Participant shall receive a make-up payment to reflect the
payments that should have been made during the period beginning on the
Participant’s Annuity Starting Date and ending on the date the Participant
begins to receive payments (with an adjustment for interest); (iii) for purposes
of Section 4.6(e), the identity of the Participant’s Spouse shall be determined
as of the date benefits commence, except as otherwise provided in a qualified
domestic relations order under section 414(p) of the Code; (iv) either (I) the
Participant’s or Former Participant’s Spouse, determined as of the date benefits
commence, consents to the distribution, or (II) death benefits payable to the
spouse under the form of distribution elected by the Participant or Former
Participant shall not be less than the death benefits that would be paid to the
Spouse under the fifty percent (50%) joint and survivor annuity described in
Section 4.6(b)

 

24

--------------------------------------------------------------------------------


 

that commences after the date on which the Participant or Former Participant
receives the explanation described in this Section; (v) the distribution
satisfies the requirements of section 415 of the Code as of (I) the Annuity
Starting Date and (II) unless the distribution commences less than 12 months
after the Annuity Starting Date and the form of pension is subject to the
valuation rules of section 417(e)(3) of the Code, the date the distribution
commences; and (vi) the distribution satisfies the requirements of section
417(e)(3) of the Code as of the Annuity Starting Date; provided, however, that
if the form of pension, determined as of the Annuity Starting Date, is subject
to section 417(e)(3) of the Code, the distribution shall not be less than the
Actuarial Equivalent of the benefit determined as of the date the distribution
commences using the interest rate and mortality table used to calculate lump sum
payments under the Plan.

 

(d)           Election and Revocation of Spouse’s Annuities. A Participant or
Former Participant who is entitled to receive his benefits or Spouse’s benefits
in the form described in Section 4.6(a) or (b) may elect to receive such
benefits in any other form permitted by the Plan by giving written notification
to the Administrative Committee during the election period of his intent to
receive his benefits in such other form.

 

Any election to waive the qualified joint and survivor annuity under
Section 4.6(b) shall not take effect unless the Spouse of the Participant or
Former Participant consents in writing to such election and the Spouse’s consent
acknowledges the effect of such election and is witnessed by a notary public or
a representative of the Administrative Committee. The requirements with respect
to spousal consent may be waived if it is established to the satisfaction of the
Administrative Committee that the consent may not be obtained because there is
no Spouse or because the Spouse cannot be located or because of such other
circumstances as may be prescribed by regulation. Any consent necessary under
this provision will be irrevocable and valid only with respect to the Spouse who
signs the consent.

 

Any election made under this Section may be revoked by the Participant or Former
Participant during the specified election period. Such revocation shall be
effected by written notification to the Administrative Committee. Following such
revocation, another election under this Section may be made at any time during
the specified election period. A

 

25

--------------------------------------------------------------------------------


 

revocation of a prior waiver may be made at any time by a Participant or Former
Participant without the consent of the Spouse before the Annuity Starting Date.

 

Any actual or constructive election under this paragraph (d) having the effect
of providing a Spouse’s benefit shall automatically be revoked if the electing
person ceases to have a Spouse during the election period. However, if the
electing person subsequently remarries, the spousal consent requirements will
automatically be reinstated at that time.

 

(e)           Optional Forms. In lieu of the normal form of benefit set forth in
Sections 4.6(a) and (b), a Participant or Former Participant may elect one of
the optional forms of payment described below. All optional forms of payment
shall be the Actuarial Equivalent of the normal form for single Participants set
forth in Section 4.1, determined as of the Annuity Starting Date.

 

(1)           Life Annuity Option Guaranteed for 120 months. A Participant or
Former Participant may elect to have his pension paid in the form of a straight
life annuity with payments guaranteed for 120 months. Under such annuity,
payments will be made monthly during the Participant’s or Former Participant’s
lifetime in an amount equal to the Participant’s or Former Participant’s Normal
Annual Pension or Accrued Annual Pension. If the Participant or Former
Participant should die before receiving 120 months of payments, the remaining
payments shall be payable to a Beneficiary designated by such Participant or
Former Participant for the remainder of the guaranteed period.

 

(2)           Life Annuity Option. A Participant or Former Participant may elect
to have his pension paid in the form of a straight life annuity. Under such
annuity, payments will be made monthly during the Participant’s or Former
Participant’s lifetime in an amount equal to the Participant’s or Former
Participant’s Normal Annual Pension or Accrued Annual Pension.

 

(3)           75% Joint and Survivor Annuity.  A married Participant or Former
Participant may elect to have his pension paid in the form of a 75% joint and
survivor annuity, which shall be the Actuarial Equivalent of the normal form for
single Participants described in Section 4.6(a) payable for life to the
Participant or Former Participant and,

 

26

--------------------------------------------------------------------------------


 

thereafter, for the life of the Participant’s or Former Participant’s Surviving
Spouse in an amount equal to 75% of the amount that was payable to the
Participant or Former Participant.

 

(4)           Additional Options. A Participant or Former Participant to whom
the provisions of Article XIII apply may elect to have his Normal Annual Pension
or Accrued Annual Pension paid in the forms set forth therein.

 

Any election of an optional form of payment may be revoked by the Participant or
Former Participant prior to the first day on which such optional form is
scheduled to be paid.

 

If the Surviving Spouse or other joint annuitant, whichever is applicable, dies
before the first day on which an optional form is scheduled to be paid, the
optional form is replaced by the normal form that would have been paid absent
the election of an optional form.

 

Any election of an optional form of benefit provided shall provide that any
death benefit payable hereunder shall comply with the incidental death benefit
requirements of section 401(a)(9)(G) of the Code and regulations thereunder.

 

4.7           Death Prior to the Annuity Starting Date. If a Participant or
Former Participant dies prior to the Annuity Starting Date, a death benefit may
be payable under the circumstances described below.

 

(a)           On the death of a vested Participant or Former Participant who has
reached his Early Retirement Date, his Spouse shall, if his Spouse has survived
him and they have been married through the one-year period ending on the date of
death, be entitled to receive immediately a monthly benefit equal to one-half
(1/2) of the Participant’s Accrued Annual Pension or Normal Annual Pension
determined as of the date of his death, payable as a qualified joint and 50%
survivor annuity set forth in Section 4.6(b) and reduced for early payment, as
applicable, in accordance with Section 4.3.

 

(b)           On the death of a vested Participant or Former Participant who has
not reached his Early Retirement Date, but who is entitled to a vested interest
in his Accrued Annual Pension, his Spouse shall, if his Spouse has survived him
and they have been married through the one-year period ending on the date of
death, be entitled to receive a monthly benefit, payable on the Participant’s
earliest retirement date under the Plan, equal to one-half (1/2) of the
Participant’s Accrued Annual Pension determined as of the date of his death,
payable as a

 

27

--------------------------------------------------------------------------------


 

qualified joint and 50% survivor annuity set forth in Section 4.6(b) and reduced
for early payment, as applicable, in accordance with Section 4.3.

 

(c)           A Participant’s or Former Participant’s Surviving Spouse shall
have the right to elect to defer payment of the Spouse’s survivor benefit until
the date the Participant would have reached his Normal Retirement Date, had he
lived.

 

4.8           Form of Pension Payments. Payments shall be paid monthly as of the
first of the month, except that the Administrative Committee shall direct that
payments which would otherwise be less than $20 per month be made quarterly,
semi-annually or annually.

 

4.9           Restrictions and Limitations on Distributions. Distribution of
benefits to a Participant or Former Participant must commence no later than
April 1 of the calendar year following the calendar year in which the
Participant or Former Participant attains age 70½; provided, however, that
distribution to a Participant or Former Participant who attained age 70½ before
January 1, 1988 and is not a five percent owner as defined in section 416(i) of
the Code (with respect to the Plan Year ending in the calendar year in which the
Participant or Former Participant attains age 66½ or any succeeding Plan Year)
must commence no later than April 1 of the calendar year following the later of
the calendar year in which the Participant or Former Participant attains age 70½
or the calendar year in which the Participant or Former Participant retires.

 

To the extent a Participant continues to accrue additional benefits, his Accrued
Annual Pension shall be redetermined annually to include such additional
accruals, but shall not be offset by the Actuarial Equivalent value of any
payments previously made. The Annuity Starting Date of such Participant shall be
deemed to occur at the date the first payment required by this Section is due to
be paid. Any additional accruals after benefits commence hereunder shall be paid
in accordance with the election made by the Participant pursuant to Section 4.6.

 

Any Participant who attains age 70½ prior to January 1, 2000, who commenced to
receive his benefits pursuant to the foregoing provisions while still employed
by the Employer, will continue to be paid in accordance with the forgoing.

 

Effective with respect to any Participant who attains age 70½ on or after
January 1, 2000, distribution of benefits to a Participant or Former Participant
shall commence

 

28

--------------------------------------------------------------------------------

 

no later than April 1 of the calendar year following the calendar year in which
occurs the later of the Participant’s or Former Participant’s attainment of age
70½ or the Participant’s or Former Participant’s retirement; or at the election
of the Participant no later than April 1 of the calendar year following the
calendar year in which the Participant or Former Participant attains age 70½.
Any election that a Participant makes to either commence payment as of the
April 1 following the calendar year in which he attains age 70½; or to defer
payment until no later than the April 1 following the calendar year in which he
retires, if later, shall be irrevocable.

 

Effective January 1, 2000, the Normal Annual Pension of any Participant who
retires in a calendar year after the calendar year in which he attains age 70½,
shall be actuarially adjusted to reflect the delay, if any, in payment for the
period beginning with the April 1 following the calendar year in which the
Participant attained age 70½; or January 1, 2000, if later, and ending with the
date on which the Participant’s or Former Participant’s Normal Annual Pension
commences to be paid.

 

The actuarial increase shall not be less than the Actuarial Equivalent of the
Participant’s Normal Annual Pension that would have been payable as of the
April 1 following the calendar year in which the Participant attained age 70½;
plus the Actuarial Equivalent of any additional benefits accrued by the
Participant after that date; reduced by the Actuarial Equivalent of any
distribution made with respect to the Participant’s retirement benefits after
that date. The Annuity Starting Date of such Participant shall be deemed to
occur when benefits commence to be paid to the Participant.

 

4.9A        Minimum Distribution Requirements.  Notwithstanding anything in this
Section 4.9A to the contrary, this Section 4.9A is not intended to defer the
timing of distribution beyond the date otherwise required under the Plan or to
create any benefits (including but not limited to death benefits) or
distribution forms that are not otherwise offered under the Plan.

 

(a)           Participants and Beneficiaries shall be subject to the following
minimum distribution requirements for distributions being paid for calendar
years beginning on or after January 1, 2003:

 

29

--------------------------------------------------------------------------------


 

(1)           General Rules.

 

(A)          Precedence. The requirements of this subsection (1) will take
precedence over any inconsistent provisions of the Plan.

 

(B)           Requirements of Treasury Regulations Incorporated. All
distributions required under this subsection (1) will be determined and made in
accordance with the Treas. Reg. under section 401(a)(9) of the Code.

 

(C)           TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this subsection (1), other than this subparagraph (C),
distributions may be made under a designation made before January 1, 1984, in
accordance with section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to section 242(b)(2) of
TEFRA.

 

(2)           Time and Manner of Distribution.

 

(A)          Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

(B)           Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

 

(I)            If the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

(II)           If the Participant’s surviving Spouse is not the Participant’s
sole designated Beneficiary, then distributions to the designated Beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the Participant died.

 

(III)         If there is no designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire

 

30

--------------------------------------------------------------------------------


 

interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant’s death.

 

(IV)         If the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this subparagraph (B), other
than clause (I) herein, will apply as if the surviving spouse were the
Participant.

 

For purposes of this paragraph (2) and paragraph (5), distributions are
considered to begin on the Participant’s required beginning date (or, if clause
(IV) herein applies, the date distributions are required to begin to the
surviving Spouse under clause (I) herein). If annuity payments irrevocably
commence to the Participant before the Participant’s required beginning date (or
to the Participant’s surviving Spouse before the date distributions are required
to begin to the surviving Spouse under clause (I) herein), the date
distributions are considered to begin is the date distributions actually
commenced.

 

(C)           Form of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year, distributions will be made in accordance with
paragraphs (3), (4) and (5) of this subsection (a). If the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of section 401(a)(9) of the Code and the Treasury regulations. Any
part of the Participant’s interest which is in the form of an individual account
described in section 414(k) of the Code will be distributed in a manner
satisfying the requirements of section 401(a)(9) of the Code and the Treasury
regulations that apply to individual accounts.

 

(3)           Determination of Amount to be Distributed Each Year.

 

(A)          General Annuity Requirements. If the Participant’s interest is paid
in the form of annuity distributions under the Plan, payments under the annuity
will satisfy the following requirements:

 

(I)            The annuity distributions will be paid in periodic payments made
at intervals not longer than one year;

 

31

--------------------------------------------------------------------------------


 

(II)           The distribution period will be over a life (or lives) or over a
period certain not longer than the period described in paragraphs (4) or (5);

 

(III)         Once payments have begun over a period certain, the period certain
will not be changed even if the period certain is shorter than the maximum
permitted; and

 

(IV)         Payments will either be nonincreasing or increase only as follows:

 

(i)            By an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;

 

(ii)           To the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in paragraph (4) dies or is no longer the Participant’s Beneficiary
pursuant to a qualified domestic relations order within the meaning of section
414(p) of the Code;

 

(iii)          To provide cash refunds of employee contributions upon the
Participant’s death; or

 

(iv)          To pay increased benefits that result from a Plan amendment.

 

(B)           Amount Required to be Distributed by Required Beginning Date. The
amount that must be distributed on or before the Participant’s required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under subparagraphs (2) (A) or (B)) is the
payment that is required for one payment interval. The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year. Payment intervals are the periods for which
payments are received, e.g., bi-monthly, monthly, semi-annually, or annually.
All of the Participant’s benefit accruals as of the last day of the first
distribution calendar year will be included in the calculation of the amount of
the annuity payments for payment intervals ending on or after the Participant’s
required beginning date.

 

32

--------------------------------------------------------------------------------


 

(C)           Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

 

(4)                           Requirements For Annuity Distributions That
Commence During Participant’s Lifetime.

 

(A)          Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse. If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant’s
required beginning date to the designated Beneficiary after the Participant’s
death, must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Treas. Reg. section 1.401(a)(9)-6. If the form
of distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.

 

(B)           Period Certain Annuities. Unless the Participant’s Spouse is the
sole designated Beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing
during the Participant’s lifetime may not exceed the applicable distribution
period for the Participant under the Uniform Lifetime Table set forth in Treas.
Reg. section 1.401(a)(9)-9 for the calendar year that contains the annuity
starting date. If the annuity starting date precedes the year in which the
Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Treas. Reg. section 1.401(a)(9)-9 plus the excess of 70 over
the age of the Participant as of the Participant’s birthday in the year that
contains the annuity starting date. If the Participant’s Spouse is the
Participant’s sole designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain

 

33

--------------------------------------------------------------------------------


 

may not exceed the longer of the Participant’s applicable distribution period,
as determined under this subparagraph (B), or the joint life and last survivor
expectancy of the Participant and the Participant’s spouse as determined under
the Joint and Last Survivor Table set forth in Treas. Reg. section
1.401(a)(9)-9, using the Participant’s and Spouse’s attained ages as of the
Participant’s and Spouse’s birthdays in the calendar year that contains the
annuity starting date.

 

(5)           Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin.

 

(A)          Participant Survived by Designated Beneficiary. If the Participant
dies before the date distribution of his or her interest begins and there is a
designated Beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in subparagraphs (2)(A) or (B), over
the life of the designated Beneficiary or over a period certain not exceeding:

 

(I)            Unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or

 

(II)           If the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year that contains the annuity starting date.

 

(B)           No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(C)           Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin. If the Participant dies before the date distribution of his or her
interest begins, the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary, and the surviving Spouse dies before distributions to
the surviving spouse begin, this paragraph (5)

 

34

--------------------------------------------------------------------------------


 

will apply as if the surviving spouse were the Participant, except that the time
by which distributions must begin will be determined without regard to
subparagraph (2)(A).

 

(6)           Definitions.

 

(A)          Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 4.6 of the Plan and is the designated Beneficiary
under section 401(a)(9) of the Code and Treas. Reg. section 1.401(a)(9)-1,
Q&A-4.

 

(B)           Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to paragraph (2).

 

(C)           Life expectancy. Life expectancy as computed by use of the Single
Life Table in Treas. Reg. section 1.401(a)(9)-9.

 

(D)          Required beginning date. The date specified in Section 4.9 of the
Plan.

 

(b)           If the Participant dies before distributions begin and there is a
designated Beneficiary, distribution to the designated Beneficiary is not
required to begin by the date specified in paragraphs 2(A) and (B) of this
Section , but the Participant’s entire interest will be distributed to the
designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. If the Participant’s surviving Spouse is
the Participant’s sole designated Beneficiary and the surviving Spouse dies
after the Participant, but before distributions to either the Participant or the
surviving Spouse begin, this election will apply as if the surviving Spouse were
the Participant. This election will apply to cash-out amounts payable under
Section 4.11 and to any lump sum death benefit payable under Section 13.5 of the
Plan.

 

(c)           Notwithstanding anything in the Plan to the contrary, effective
with respect to distributions made under the Plan for calendar years beginning
on or after January 1, 2006, the form and the timing of all distributions under
the Plan shall be in accordance with

 

35

--------------------------------------------------------------------------------


 

regulations issued by the Department of the Treasury under section 401(a)(9) of
the Code, including the incidental death benefit requirements of section
401(a)(9)(G) of the Code.  The Plan shall apply the minimum distribution
requirements of section 401(a)(9) of the Code in accordance with the final
regulations under section 401(a)(9) that were published on April 17, 2002 and
June 15, 2004, as set forth in Treas. Reg. § 1.401(a)(9)-2 through
1.401(a)(9)-9.

 

4.10         Restrictions on Death Distributions. Distributions pursuant to the
death of a Participant or Former Participant shall be distributed no later than
December 31 of the calendar year in which occurs the fifth anniversary of the
Participant’s or Former Participant’s death. However, if such distribution had
already commenced in the form of payments over a period permitted by
Section 4.5, the remaining benefits may be distributed over such period.

 

The first sentence of the preceding paragraph shall not apply if either
condition of (a) or (b) as set forth below are satisfied:

 

(a)           If the Participant’s or Former Participant’s designated
Beneficiary is the Surviving Spouse of such Participant or Former Participant,
such distribution shall not be required to begin prior to the later of
(i) December 31 of the calendar year following the calendar year in which the
Participant or Former Participant died, or (ii) December 31 of the calendar year
in which the Participant or Former Participant would have attained age 70½, and
at such time may be distributed over the life of such Spouse (if the Surviving
Spouse dies prior to commencement of distributions to such Spouse, then this
subsection (a) shall be applied as if the Surviving Spouse were the Participant
or Former Participant);

 

(b)           If the Participant’s or Former Participant’s distribution, or any
portion thereof, is payable to a designated Beneficiary, such distribution or
portion thereof may be distributed in accordance with regulations over the life
of such designated Beneficiary if such distribution or portion thereof begins
not later than December 31 of the calendar year in which occurs the first
anniversary of the Participant’s or Former Participant’s death. For purposes of
subsections (a) and (b), life expectancy shall be calculated in accordance with
the provisions of section 72 of the Code.

 

Any amount payable to a child pursuant to the death of a Participant or Former
Participant shall be treated as if it were payable to the Participant’s or
Former Participant’s

 

36

--------------------------------------------------------------------------------


 

Surviving Spouse if such amount would become payable to the Surviving Spouse
upon such child reaching majority (or other designated event permitted by
regulations).

 

4.11         Cash-Out of Small Benefits.

 

(a)           Notwithstanding any other provision of the Plan, for distributions
made on or after March 28, 2005, if the Actuarial Equivalent value of the vested
Accrued Annual Pension or Normal Annual Pension payable as a single life annuity
with payments guaranteed for 120 months payable to a Participant or Former
Participant does not exceed $1,000, such benefit shall be paid in a single sum
as soon as practicable after the Participant’s Termination.  A distribution
pursuant to this subsection (a) shall not require the consent of the Participant
or the consent of his Spouse.

 

(b) For distributions made on or after March 28, 2005, a Participant who
Terminates for any reason other than on account of death shall be eligible for a
voluntary single sum payment of the Actuarial Equivalent of his vested Accrued
Annual Pension or Normal Annual Pension under the Plan as set forth in this
subsection (b).  If the Actuarial Equivalent value of the vested Accrued Annual
Pension or Normal Annual Pension payable as a single life annuity with payments
guaranteed for 120 months payable to a Participant or Former Participant is more
than $1,000, but equal to or less than $5,000, determined as of the
Participant’s date of Termination, the Participant shall be eligible to elect to
receive payment of his vested Accrued Annual Pension or Normal Annual Pension in
a single sum as settlement of all liabilities of the Plan in connection with the
Participant in accordance with this Section 4.11(b), provided that such payment
is made no later than the last day of the Plan Year following the Plan Year in
which the Participant’s Termination occurred.

 

(c)           For distributions made on or after March 28, 2005, notwithstanding
any other provision of this Article IV, the Actuarial Equivalent value of the
Spouse’s death benefit payable to the Spouse of a Participant or Former
Participant pursuant to Section 4.7 shall be distributed to such Spouse as soon
as practicable following the Participant’s or Former Participant’s death if such
Actuarial Equivalent value is $5,000 or less.

 

(d)           Notwithstanding any other provision of the Plan, if a Participant
has attained his Normal Retirement Age and the Actuarial Equivalent value of the
vested

 

37

--------------------------------------------------------------------------------


 

Accrued Annual Pension or Normal Annual Pension payable as a single life annuity
with payments guaranteed for 120 months payable to a Participant or Former
Participant does not exceed $5,000, such vested benefit shall be paid in a
single sum as soon as administratively practicable following the later of the
Participant’s Termination or attainment of Normal Retirement Age.  A
distribution pursuant to this subsection (d) shall not require the consent of
the Participant or the consent of his Spouse.

 

(e)           A Participant who has a zero vested interest in his Accrued Annual
Pension shall be deemed to have received a distribution of his Accrued Annual
Pension immediately upon his Termination of employment.

 

4.12         Rollovers from the Plan.  A Distributee may elect, at the time and
in the manner prescribed by the Administrative Committee, to have any portion of
an Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee, in a Direct Rollover.

 

Effective January 1, 2010, any distribution of benefits to the beneficiary of a
deceased Participant who is not the surviving spouse of the Participant may be
transferred in a direct trustee-to-trustee transfer to an individual retirement
account or annuity under sections 408(a) and (b) of the Code established for the
purpose of receiving such distribution and which will be treated as an inherited
IRA pursuant to the provisions of section 402(c)(11) of the Code, if such
distribution otherwise meets the requirements set forth in subsection
(b) above.  Such direct rollover of a distribution by a nonspouse Beneficiary
shall be treated as an eligible rollover distribution only for purposes of
section 402(c) of the Code.  Eligible retirement plan shall include an
individual retirement account or annuity under sections 408(a) and (b) of the
Code established for the purpose of receiving a distribution that is rolled over
from a nonspouse Distributee, but only if the conditions set forth herein above
are satisfied.  Distributee shall include a nonspouse beneficiary, but only if
the conditions set forth above are satisfied.

 

Effective January 1, 2008, a “qualified rollover contribution” as described in
section 408A(e) of the Code may be made from the Plan to a Roth IRA in a Direct
Rollover subject to the rules and provisions set forth in section 408A(e) of the
Code and any regulations issued thereunder.

 

38

--------------------------------------------------------------------------------

 

4.13         Payments to an Alternate Payee.

 

(a)           Payments to an Alternate Payee pursuant to a qualified domestic
relations order under section 414(p) of the Code shall not be made prior to the
date that the Participant or Former Participant has reached or would have
reached his earliest retirement date under the Plan, except for any small
payments provided under subsection (b).

 

(b)           In the event that the Actuarial Equivalent single sum value of the
benefit payable to an Alternate Payee pursuant to a qualified domestic relations
order under section 414(p) of the Code does not exceed $5,000, such amount shall
be paid to such Alternate Payee in a single sum as soon as practicable following
the Administrative Committee’s receipt of the order and verification of its
status as a qualified domestic relations order under section 414(p) of the Code.

 

4.14         Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to Qualified
Military Service shall be provided in accordance with section 414(u) of the
Code.

 

39

--------------------------------------------------------------------------------


 

Article V. Vesting

 

5.1           Vesting Schedule. A Participant’s right to a Normal Annual Pension
or an Accrued Annual Pension shall be fully vested and nonforfeitable if he is
living and employed by the Employer or an Affiliate on his Normal Retirement
Age. Prior thereto, the rights and interests of a Participant or Former
Participant in and to his Accrued Annual Pension under the Plan shall become
fully vested and nonforfeitable in accordance with the following schedule:

 

Years of Service

 

Vested Percentage

 

Forfeited Percentage

 

less than 5 years

 

0

%

100

%

5 years of more

 

100

%

0

%

 

Each Participant who is employed on December 31, 1996 shall be 100% vested in
his Accrued Annual Pension, which he had accrued as of December 31, 1996.

 

5.2           Forfeitures. Notwithstanding Section 5.1, and except as otherwise
provided under the Plan, a Participant’s or Former Participant’s rights and
interests in the Plan, shall be forfeited, if prior to full vesting under
Section 5.1, he dies before Normal Retirement Date or actual retirement date,
whichever is later. All forfeitures shall occur immediately upon Termination of
employment and shall not be used to increase the benefits of any Participant.

 

5.3           Reemployment.

 

(a)           Upon the reemployment of a Participant who was vested when he
Terminated employment, his Years of Service and Years of Credited Service shall
be reinstated as of his date of reemployment.

 

(b)           Upon the reemployment of a Participant or Employee who was not
vested when he Terminated employment, his Years of Service and Years of Credited
Service shall be reinstated as of his date of reemployment unless the number of
his consecutive One-Year Breaks in Service equals or exceeds the greater of five
years or the number of his Years of Service with which he was credited prior to
such consecutive One-Year Breaks in Service.

 

40

--------------------------------------------------------------------------------


 

Article VI. Funding

 

6.1           Contributions by Employer. The Employer shall contribute to the
Fund on account of each Plan Year an aggregate amount, in cash or other
property, determined pursuant to a funding method and actuarial assumptions,
which shall be selected by the Administrative Committee, and which shall be, in
the opinion of an Actuary who shall be appointed by the Administrative
Committee, designed to fund the Plan’s benefits on a sound actuarial basis. Such
amount shall also be sufficient to satisfy the Plan’s “minimum funding standard”
within the meaning of the Code for that Plan Year. The Employer’s contribution
for each Plan Year shall be made no later than the time permitted under the Code
and regulations promulgated by the Secretary of the Treasury.

 

6.2           Insurance. The Employer may enter into a contract or contracts
with an insurance company, qualified to perform services under the laws of more
than one state, which shall become part of this Plan, for purposes of providing
the benefits and funding the Plan.

 

6.3           Investment Policies. The investment policies of the Plan shall be
established and may be changed at any time by the Administrative Committee,
which shall thereupon communicate such policies to any persons having authority
to manage the Plan’s assets. The Investment Manager shall have the authority to
invest in any collective investment fund maintained exclusively for the
investment of assets of exempt, qualified employee benefit trusts. The assets so
invested shall be subject to all the provisions of the instrument establishing
such collective investment fund, as amended from time to time, which is hereby
incorporated herein by reference and deemed to be an integral part of the Plan
and corresponding Trust.

 

The Administrative Committee, whose membership is to be determined by the Board,
is the named fiduciary to act on behalf of the Company in the management and
control of the Plan assets and to establish and carry out a funding policy
consistent with the Plan objectives and with the requirements of any applicable
law. The Administrative Committee shall carry out the Company’s responsibility
and authority:

 

41

--------------------------------------------------------------------------------


 

(a)           To appoint as such term is defined in Section 3(38) of ERISA, one
or more persons to serve as Investment Manager with respect to all or part of
the Plan assets, including assets maintained under separate accounts of an
insurance company;

 

(b)           To allocate the responsibilities and authority being carried out
by the Administrative Committee among the members of the Administrative
Committee.

 

(c)           To take any action appropriate to assure that the Plan assets are
invested for the exclusive purpose of providing benefits to Participant and
their Beneficiaries in accordance with the Plan and defraying reasonable
expenses of administering the Plan, subject to the requirements of any
applicable law.

 

(d)           To establish any rules it deems necessary. The Administrative
Committee including each member and former member to whom duties and
responsibilities have been allocated, shall be indemnified and held harmless by
the Employer with respect to any breach of alleged responsibilities performed or
to be performed hereunder.

 

42

--------------------------------------------------------------------------------


 

Article VII. Amendment And Termination

 

7.1           Amendments Generally. The Company, by action of the Board of
Directors or to the extent indicated under Section 8.2, by the Administrative
Committee, reserves the right to make from time to time any amendment or
amendments to this Plan or Trust Agreement that do not cause any part of the
Fund to be used for, or diverted to, any purpose other than the exclusive
benefit of Participants or Former Participants.

 

Except as may be permitted by ERISA or the Code, no amendment to the Plan shall
decrease a Participant’s or Former Participant’s accrued benefits or eliminate
an optional form of benefit as those terms are defined in the Code.

 

7.2           Amendments to Vesting Schedule. Any future amendment to the Plan
which alters the vesting schedule set forth in Section 5.1 or which affects a
Participant’s nonforfeitable percentage in and to his rights and interests in
benefits provided by Employer contributions shall be deemed to include the
following terms:

 

(a)           The vested percentage of a Participant applicable to his Accrued
Annual Pension under the Plan determined as of the later of the date such
amendment is adopted or the date such amendment becomes effective shall not be
reduced unless the amendment is for purposes of conforming the Plan to
requirements of the Code, or any other applicable law; and

 

(b)           A Participant with at least three Years of Service on the later of
the adoption or effective date of any amendment to the Plan may elect to have
his nonforfeitable interest computed under the Plan without regard to such
amendment. Such election must be made within 60 days from the later of date on
which the amendment was adopted, the amendment was effective or the Participant
was issued written notice of such amendment by the Administrative Committee.

 

7.3           Termination, Discontinuance of Contributions or Curtailment.
Subject to the provisions of Title IV of ERISA, the Plan may be terminated or
curtailed, or the Employer’s obligation to contribute to the Fund may be
discontinued, in whole or in part, at any time without the consent of any other
person by action of the Board of Directors.

 

43

--------------------------------------------------------------------------------


 

7.4           Distributions on Termination. In the event that the Plan is
completely or partially terminated, the rights of all affected, actively
employed Participants to their Accrued Annual Pensions to the date of such
termination shall become fully vested and nonforfeitable only to the extent
funded. The assets of the Plan available to provide benefits shall be allocated
among the persons who are entitled or who may become entitled to benefits under
the Plan, subject to and in the manner prescribed by the applicable provisions
of Title IV of ERISA. Any other provision of the Plan to the contrary
notwithstanding, if there remain any assets of the Plan after all liabilities of
the Plan to Participants or Former Participants and their Beneficiaries have
been satisfied or provided for, such residual assets shall thereupon be
distributed to the Employer subject to and in accordance with Title IV of ERISA.

 

7.5           Action by Company. Any action by the Company under the Plan shall
be by a duly adopted resolution of the Board of Directors or by any person or
persons duly authorized by a duly adopted resolution of that Board to take such
action.

 

44

--------------------------------------------------------------------------------


 

Article VIII. Administration

 

8.1           Duties and Responsibilities of Fiduciaries; Allocation of
Responsibility Among Fiduciaries for Plan and Trust Administration. A Fiduciary
shall have only those specific powers, duties, responsibilities and obligations
as are specifically given him under this Plan or the Trust. In general, the
Employer, shall have the sole responsibility for making the contributions
provided for under Section 6.1. The Board of Directors shall have the sole
authority to appoint and remove the Trustee and the Administrative Committee
and, except as provided in Section 8.2, to amend or terminate, in whole or in
part, this Plan or the Trust. The Administrative Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in this Plan and the Trust. The Administrative Committee
also shall have the right to appoint and remove any Investment Manager which may
be provided for under the Trust and to designate investment and funding policies
under which the Trustee and any Investment Manager shall act, which provisions
are described in Section 6.3. Except as provided in the Trust agreement and
within the scope of any funding and investment policies designated by the
Administrative Committee the Trustee shall have the sole responsibility for the
administration of the Trust and the management of the assets held under the
Trust. It is intended that each Fiduciary shall be responsible for the proper
exercise of his own powers, duties, responsibilities and obligations under this
Plan and the Trust and generally shall not be responsible for any act or failure
to act of another Fiduciary. A Fiduciary may serve in more than one fiduciary
capacity with respect to the Plan (including service both as Trustee and as a
member of the Administrative Committee).

 

8.2           Allocation of Duties and Responsibilities. The Administrative
Committee shall be appointed by the Board of Directors and shall have the sole
responsibility for actual administration of the Plan, as delegated by the Board
of Directors. The Administrative Committee may also adopt amendments to the
Plan, which upon advice of counsel, it deems necessary or advisable to comply
with ERISA or the Code, or any other applicable law, or to facilitate the
administration of the Plan. The Administrative Committee may designate persons

 

45

--------------------------------------------------------------------------------


 

other than their members to carry out any of its duties and responsibilities.
Any duties and responsibilities thus allocated must be described in the written
instrument. If any person other than an Eligible Employee of the Employer is so
designated, such person must acknowledge in writing his acceptance of the duties
and responsibilities thus allocated to him. All such instruments shall be
attached to, and shall be made a part of, the Plan.

 

8.3           Administration and Interpretation. Subject to the limitations of
the Plan, the Administrative Committee shall have complete authority and control
regarding the administration and interpretation of the Plan and the transaction
of its business, and shall, from time to time, establish such rules as may be
necessary or advisable in connection therewith. To the extent permitted by law,
all acts and determinations of the Administrative Committee, as to any disputed
question or otherwise, shall be binding and conclusive upon Participants,
retired Participants, Employees, Spouses, Beneficiaries and all other persons
dealing with the Plan. The Administrative Committee may deem its records
conclusively to be correct as to the matters reflected therein with respect to
information furnished by an Employee. All actions, decisions and interpretations
of the Administrative Committee in administering the Plan shall be performed in
a uniform and nondiscriminatory manner.

 

8.4           Expenses. The Employer shall pay all expenses authorized and
incurred by the Administrative Committee in the administration of the Plan
except to the extent such expenses are paid from the Trust.

 

8.5           Claims Procedure:

 

(a)           Filing of Claim. Any Participant, Former Participant or
Beneficiary under the Plan (“Claimant”), may file a written claim for a Plan
benefit with the Administrative Committee or with a person named by the
Administrative Committee to receive claims under the Plan.

 

(b)           Notification on Denial of Claim. In the event of a denial or
limitation of any benefit or payment due to or requested by any Claimant, he
shall be given a written notification containing specific reasons for the denial
or limitation of his benefit. The written notification shall contain specific
reference to the pertinent Plan provisions on which the denial or limitation of
benefits is based. In addition, it shall contain a description of any

 

46

--------------------------------------------------------------------------------


 

additional material or information necessary for the Claimant to perfect a claim
and an explanation of why such material or information is necessary. The notice
shall also include a statement of the claimant’s right to bring a civil action
under Section 502(a) of ERISA following receipt of an adverse benefit
determination on review. Further, the notification shall provide appropriate
information as to the steps to be taken if the Claimant wishes to submit his
claim for review. This written notification shall be given to a Claimant within
90 days after receipt of his claim by the Administrative Committee unless
special circumstances require an extension of time to process the claim. If such
an extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of said 90-day
period and such notice shall indicate the special circumstances which make the
postponement appropriate. Such extension shall not extend to a date later than
120 days after receipt of the request for review of a claim.

 

(c)           Right of Review. In the event of a denial or limitation of
benefits, the Claimant or his duly authorized representative shall be permitted
to review pertinent documents and to submit to the Administrative Committee
issues and comments in writing. In addition, the Claimant or his duly authorized
representative may make a written request for a full and fair review of his
claim and its denial by the Administrative Committee provided, however, that
such written request must be received by the Administrative Committee (or his
delegate to receive such requests) within sixty days after receipt by the
Claimant of written notification of the denial or limitation of the claim. The
sixty day requirement may be waived by the Administrative Committee in
appropriate cases.

 

(d)           Decision on Review.

 

(i)            A decision shall be rendered by the Administrative Committee
within 60 days after the receipt of the request for review, provided that where
special circumstances require an extension of time for processing the decision,
it may be postponed on written notice to the Claimant (prior to the expiration
of the initial 60 day period), for an additional 60 days, but in no event shall
the decision be rendered more than 120 days after the receipt of such request
for review.

 

47

--------------------------------------------------------------------------------


 

(ii)           Notwithstanding subparagraph (i), if the Administrative Committee
specifies a regularly scheduled time at least quarterly to review such appeals,
a Claimant’s request for review will be acted upon at the specified time
immediately following the receipt of the Claimant’s request unless such request
is filed within 30 days preceding such time. In such instance, the decision
shall be made no later than the date of the second specified time following the
Administrative Committee’s receipt of such request. If special circumstances
(such as a need to hold a hearing) require a further extension of time for
processing a request, a decision shall be rendered not later than the third
specified time of the Administrative Committee following the receipt of such
request for review and written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The Administrative
Committee shall notify the Claimant  of the benefit determination as soon as
possible, but no later than five days after the benefit determination is made.

 

(iii)          Any decision by the Administrative Committee shall be furnished
to the Claimant in writing and in a manner calculated to be understood by the
Claimant and shall set forth the specific reason(s) for the decision and the
specific Plan provision(s) on which the decision is based. The notice shall also
include a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits and a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA
following receipt of an adverse benefit determination on review.

 

8.6           Records and Reports. The Administrative Committee shall exercise
such authority and responsibility as it deems appropriate in order to comply
with ERISA and governmental regulations issued thereunder relating to records of
Participants’ account balances and the percentage of such account balances which
are nonforfeitable under the Plan; notifications to Participants; and annual
reports and registration with the Internal Revenue Service.

 

8.7           Other Powers and Duties. The Administrative Committee shall have
such duties and powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following:

 

48

--------------------------------------------------------------------------------

 

(a)           to construe and interpret the Plan, decide all questions of
eligibility and determine the amount, manner and time of payment of any benefits
hereunder;

 

(b)           to prescribe procedures to be followed by Participants, Former
Participants or Beneficiaries filing applications for benefits;

 

(c)           to prepare and distribute information explaining the Plan;

 

(d)           to receive from the Employer and from Participants, Former
Participants and Beneficiaries such information as shall be necessary for the
proper administration of the Plan;

 

(e)           to furnish the Employer, upon request, such annual reports with
respect to the administration of the Plan as are reasonable and appropriate;

 

(f)            to receive, review and keep on file (as it deems convenient or
proper) reports of the financial condition, and of the receipts and
disbursements, of the Trust Fund from the Trustees;

 

(g)           to appoint or employ advisors including legal and actuarial
counsel to render advice with regard to any responsibility of the Administrative
Committee under the Plan or to assist in the administration of the Plan;

 

(h)           to determine the status of qualified domestic relations orders
under section 414(p) of the Code; and

 

(i)            To take any actions necessary to correct the Plan retroactively
as may be necessary, including the exclusion of any employees who have been
excluded inadvertently from participation in the Plan, the application of
incorrect vesting, failures pertaining to sections 415(b) and 401(a)(17) of the
Code and any other operational failure consistent with correction methodology
set forth in IRS Rev. Proc. 2000-17 or any successor thereto.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Administrative Committee shall, in addition, exercise such
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

49

--------------------------------------------------------------------------------


 

Except as otherwise provided hereunder, the Administrative Committee shall have
no power to add to, subtract from or modify any of the terms of the Plan, or to
change or add to any benefits provided by the Plan, or to waive or fail to apply
any requirements of eligibility for a benefit under the Plan.

 

8.8           Rules and Decisions. The Administrative Committee may adopt such
rules as it deems necessary, desirable, or appropriate. All rules and decisions
of the Administrative Committee shall be applied uniformly and consistently to
all Participants in similar circumstances. When making a determination or
calculation, the Administrative Committee shall be entitled to rely upon
information furnished by a Participant, Former Participant or Beneficiary, the
Employer, the legal counsel of the Employer, or the Trustee.

 

8.9           Authorization of Benefit Payments. The Administrative Committee
shall issue proper directions to the Trustee concerning all benefits which are
to be paid from the Trust Fund pursuant to the provisions of the Plan. Benefits
under this Plan shall be paid only if the Administrative Committee, deems in its
discretion, that the applicant is entitled to them.

 

8.10         Application and Forms for Benefits. The Administrative Committee
may require a Participant, Former Participant or Beneficiary to complete and
file with it an application for a benefit, and to furnish all pertinent
information requested by it. The Administrative Committee may rely upon all such
information so furnished to it, including the Participant’s, Former
Participant’s or Beneficiary’s current mailing address.

 

8.11         Facility of Payment. Whenever, in the Administrative Committee’s
opinion, a person entitled to receive any payment of a benefit or installment
thereof hereunder is under a legal disability or is incapacitated in any way so
as to be unable to manage his financial affairs, the Administrative Committee
may direct the Trustee to make payments to such person or to his legal
representative or to a relative or friend of such person for his benefit, or he
may direct the Trustee to apply the payment for the benefit of such person in
such manner as it considers advisable.

 

8.12         Indemnification. The Employer shall indemnify each individual who
is an officer, director or Employee of the Employer and who may be called upon
or designated to perform fiduciary duties or to exercise fiduciary authority or
responsibility with respect to the

 

50

--------------------------------------------------------------------------------


 

Plan and shall save and hold him harmless from any and all claims, damages, and
other liabilities, including without limitation all expenses (including
attorneys’ fees and costs), judgments, fines and amounts paid in settlement and
actually and reasonably incurred by him in connection with any action, suit or
proceeding, resulting from his alleged or actual breach of such duties,
authority or responsibility, whether by negligence, gross negligence or
misconduct, to the maximum extent permitted by law, provided, however, that this
indemnification shall not apply with respect to any actual breach of such
duties, authority or responsibility, if the individual concerned did not act in
good faith and in the manner he reasonably believed to be in (or not opposed to)
the best interest of the Employer, or, with respect to any criminal action or
proceeding, had reasonable cause to believe his conduct was unlawful.

 

8.13         Resignation or Removal of the Administrative Committee. An
Administrative Committee member may resign at any time by giving ten days’
written notice to the Employer and the Trustee. The Board of Directors may
remove any member of the Administrative Committee by giving written notice to
him and the Trustee. Any such resignation or removal shall take effect at a date
specified on such notice, or upon delivery to the Administrative Committee if no
date is specified.

 

51

--------------------------------------------------------------------------------


 

Article IX. Limitations On Contributions And Benefits

 

9.1           Determination by Internal Revenue Service. Contributions to the
Trust Fund are conditioned specifically upon the initial qualification of the
Plan under the Code and if the Plan does not so initially qualify, such
contribution or part thereof shall be returned to the Employer within one year
after such denial of initial qualification.

 

9.2           Conditional Contributions. To the extent permitted under ERISA and
the Code, all contributions to the Plan are subject to the following conditions:

 

(a)           All contributions made to the Plan by the Employer shall be
conditioned upon the deductibility of such contributions under the Code. To the
extent that any such deduction is disallowed by the Internal Revenue Service,
the Employer by action of the Administrative Committee shall have the right to
demand and receive the return of the related contribution to the extent
disallowed within one year after the disallowance of said deduction.

 

(b)           If the Employer makes a contribution, or any part thereof, by
mistake of fact, such contribution or part thereof shall be returned to the
Employer within one year after such contribution is made.

 

9.3           Twenty-Five HCE Limitation.

 

(a)           Effective for Plan Years commencing on or after January 1, 1991,
the annual payments made by the Plan to any Participant who is one of the 25
highest-paid Highly Compensated Employees, for any Plan Year (a “restricted
Participant”) shall not exceed the “restricted amount”, subject to the
provisions of subsections (b) and (c) below. For purposes of this Section 9.3,
the “restricted amount” shall mean the excess of the accumulated amount of
distributions made as of any year to a restricted Participant over the
accumulated amount of the payments that would have been paid as of that year
under a straight life annuity that is the Actuarial Equivalent of such
individual’s Accrued Annual Pension under the Plan and all other benefits to
which the restricted Participant is entitled under the Plan. The accumulated
amount is the amount of a payment increased by a reasonable amount of interest
from the date a payment was made (or would have been made) until the date of the
determination of the restricted amount.

 

52

--------------------------------------------------------------------------------


 

(b)           The restrictions set forth in the foregoing subsection (a) shall
not apply if any of the following conditions apply:

 

(1)           The value of the benefits payable to or on behalf of the
restricted Participant is less than one percent (1%) of the value of current
liabilities of the Plan before the distribution;

 

(2)           After taking into account payment to or on behalf of the
restricted Participant of all benefits payable to or on behalf of that
restricted Participant under the Plan, the value of Plan assets is not less than
110% of the value of current liabilities (as defined in section 412(l)(7) of the
Code prior to January 1, 2008) and the funding target (as defined under section
430 of the Code for Plan Years beginning on or after January 1, 2008); or

 

(3)           The value of the benefits payable to or on behalf of the
restricted Participant does not exceed the amount described in section
411(a)(11)(A) of the Code.

 

(c)           Notwithstanding the foregoing, the Plan may distribute amounts in
excess of the restricted amount if the restricted Participant enters into an
adequately secured written agreement with the Plan providing for the repayment
of the restricted amount to the Plan to the extent necessary for the
distribution of assets upon termination of the Plan to satisfy section
401(a)(4) of the and the regulations thereunder. A restricted Participant shall
be permitted to secure the repayment of the restricted amount by any of the
following methods:

 

(1)           By depositing in escrow with an acceptable depository promptly
upon distribution of the restricted amount to the Participant, property having a
fair market value equal to at least 125% of the restricted amount; provided,
however, that (i) if the market value of any property that has been placed in
escrow falls below 110% of the restricted amount, the Participant shall be
obligated to deposit additional property to bring the value of the property held
by the depository up to 125% of the restricted amount, (ii) that the Participant
shall be entitled to receive any income from the property placed in escrow,
subject to the obligation to maintain the value of the property as described
above, and (iii) that the Participant may receive amounts in the escrow account
in excess of 125% of the restricted amount;

 

(2)           By posting a bond equal to at least 100% of the restricted amount,
which bond must be provided by an insurance company, bonding company or other

 

53

--------------------------------------------------------------------------------


 

surety approved by the United States Treasury Department as an acceptable surety
for federal bonds; or

 

(3)           By obtaining a bank letter of credit in an amount equal to at
least 100% of the restricted amount.

 

The Employer, in lieu of the Participant, may provide the collateral, pay the
costs, and/or pay the premiums associated with any of the security arrangements
set forth above, and shall be permitted to indemnify the depository, insurance
company, bonding company, surety, or bank, as applicable, on behalf of the
Participant.

 

The restricted Participant shall agree that the depository may not redeliver to
the restricted Participant (or to the Employer, if applicable), any property
held under an escrow agreement (other than amounts in excess of 125% of the
restricted amount then in effect), and a surety or bank may not release any
liability on a bond or letter of credit (other than liability in excess of 100%
of the restricted amount then in effect), unless the Administrative Committee
certifies to the depository, surety or bank, as applicable, that the Participant
is no longer a restricted Participant or is no longer obligated to repay an
amount under the repayment agreement due to any of the following events: (i) the
value of Plan assets equals or exceeds 110% of the value of the Plan’s current
liabilities; (ii) the value of the Participant’s future nonrestricted limit
constitutes less than 1% of the value of the Plan’s current liabilities; or
(iii) the value of the Participant’s future nonrestricted limit does not exceed
$5,000; or (iv) the Plan has terminated and the benefit received by the
Participant is nondiscriminatory under section 401(a)(4) of the Code. For
purposes of this subsection 9.3(c), the term “nonrestricted limit” shall mean
the payments that could have been distributed to the restricted Participant,
commencing when distribution commenced to the restricted Participant, had the
restricted Participant received payments in the form of a straight life annuity
that is the Actuarial Equivalent of the Accrued Annual Pension and other
benefits to which the restricted Participant is entitled under the Plan. Such a
certification by the Administrative Committee as described herein shall
terminate the repayment agreement between the Participant and the Plan.

 

9.4           General Limitation on Benefits. In addition to the limitations
possibly applicable by reason of Section 9.3, and any other provision of the
Plan to the contrary

 

54

--------------------------------------------------------------------------------


 

notwithstanding, the annual benefit payable to any Participant or Former
Participant shall not exceed the limitations imposed by section 415 of the Code.
The provisions of section 415 of the Code are incorporated into this Plan by
reference. For Limitation Years beginning prior to January 1, 2000, if a
Participant’s participation in other plans maintained by the Employer or an
Affiliate would result in a violation of the limitations of section 415 of the
Code, the Participant’s benefit under this Plan shall be reduced to the extent
necessary to satisfy section 415 of the Code.

 

Effective for the Limitation Year beginning January 1, 1995 with a final
implementation date of January 1, 2000 (pursuant to Revenue Ruling 98-1), the
provisions of section 415 of the Code, as amended by the Retirement Protection
Act of 1994 and further amended by the Small Business Job Protection Act of
1996, are incorporated herein by reference.

 

For purposes of applying the limitations of section 415 of the Code and
regulations thereunder, compensation shall be determined in accordance with
Treas. Reg. sections 1.415-2(d)(1), (2), (3), (4) and (6).

 

For Limitation Years beginning on and after January 1, 1998, for purposes of
applying the limitations described in this section 9.4, compensation paid or
made available during such Limitation Years shall include elective amounts that
are not includible in the gross income of the Participant by reason of section
132(f)(4) of the Code.

 

For purposes of the definition of Compensation, amounts under section 125 of the
Code include any amounts not available to a Participant in cash in lieu of group
health coverage because the Participant is unable to certify that he or she has
other health coverage. An amount will be treated as an amount under section 125
of the Code only if the Employer does not request or collect information
regarding the Participant’s other health coverage as part of the enrollment
process for the health plan.

 

9.4A        Post-EGTRRA Maximum Retirement Pension. This Section 9.4A shall be
effective for Limitation Years beginning after December 31, 2001.

 

(a)           Effect on Participants. For Limitation Years ending after
December 31, 2001, benefit increases resulting from the increase in the
limitations of section

 

55

--------------------------------------------------------------------------------


 

415(b) of the Code will be provided to all Participants who have an Hour of
Service on or after the first day of the first Limitation Year ending after
December 31, 2001.

 

(b)           Definitions.

 

(1)           Defined benefit dollar limitation. The “defined benefit dollar
limitation” is $160,000, as adjusted, effective January 1 of each year, under
section 415(d) of the Code in such manner as the Secretary shall prescribe, and
payable in the form of a straight life annuity. A limitation as adjusted under
section 415(d) of the Code will apply to Limitation Years ending with or within
the calendar year for which the adjustment applies.

 

(2)           Maximum permissible benefit. The “maximum permissible benefit” is
the lesser of the defined benefit dollar limitation or the defined benefit
compensation limitation (both adjusted where required, as provided in (A) and,
if applicable, in (B) or (C) below).

 

(A)          If the Participant has fewer than 10 years of participation in the
Plan, the defined benefit dollar limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of years (or part thereof) of
participation in the Plan and (ii) the denominator of which is 10. In the case
of a Participant who has fewer than 10 Years of Service with the Employer, the
defined benefit compensation limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of Years (or part thereof) of Service
with the Employer and (ii) the denominator of which is 10.

 

(B)           If the benefit of a Participant begins prior to age 62, the
defined benefit dollar limitation applicable to the Participant at such earlier
age is an annual benefit payable in the form of a straight life annuity
beginning at the earlier age that is the actuarial equivalent of the defined
benefit dollar limitation applicable to the Participant at age 62 (adjusted
under (a) above, if required). The defined benefit dollar limitation applicable
at an age prior to age 62 is determined as the lesser of (i) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
(A) an interest rate of 7 1/2%; and (B) the applicable mortality table described
in paragraph (c) under the definition of “Actuarial Equivalent(ce) or
Actuarially Equivalent” in Section 2.1; and (ii) the actuarial equivalent (at
such age) of the defined benefit dollar limitation computed using (A) a 5%
interest rate; and (B) the

 

56

--------------------------------------------------------------------------------


 

applicable mortality table as defined in Section 2.1, paragraph (e) of the
definition of “Actuarial Equivalent(ce) or Actuarially Equivalent” under the
heading “Mortality Table for 415 and 417(e) Purposes For Annuity Starting Dates
On Or After December 31, 2002”, or the applicable mortality table under section
417(e)(3) of the Code and Treas. Reg. Section 1.417(e)-1T(d)(2) (as set forth in
paragraph (b) of the definition of “Actuarial Equivalence”) for Annuity Starting
Dates prior to December 31, 2002. Any decrease in the defined benefit dollar
limitation determined in accordance with this subparagraph (B) shall not reflect
a mortality decrement if benefits are not forfeited upon the death of the
Participant. If any benefits are forfeited upon death, the full mortality
decrement is taken into account.

 

(C)           If the benefit of a Participant begins after the Participant
attains age 65, the defined benefit dollar limitation applicable to the
Participant at the later age is the annual benefit payable in the form of a
straight life annuity beginning at the later age that is actuarially equivalent
to the defined benefit dollar limitation applicable to the Participant at age 65
(adjusted under (a) above, if required). The actuarial equivalent of the defined
benefit dollar limitation applicable at an age after age 65 is determined as
(i) the lesser of the actuarial equivalent (at such age) of the defined benefit
dollar limitation computed using (A) an interest rate of 7½%; and (B) UP 1984
Table of Mortality; and (ii) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using (A) a 5% interest rate
assumption; and (B) the applicable mortality table as defined in Section 2.1,
paragraph (e) of the definition of “Actuarial Equivalence” under the heading
“Mortality Table for 415 and 417(e) Purposes For Annuity Starting Dates On Or
After December 31, 2002”, or the applicable mortality table under section
417(e)(3) of the Code and Treas. Reg. Section 1.417(e)-1T(d)(2) (as set forth in
paragraph (b) of the definition of “Actuarial Equivalence”) for Annuity Starting
Dates prior to December 31, 2002. For these purposes, mortality between age 65
and the age at which benefits commence shall be ignored.

 

9.4B        Maximum Annual Retirement Allowance for Limitation Years beginning
on or after July 1, 2007.  Except as otherwise provided below, the provisions of
this Section shall be effective as of the first Limitation Year beginning on or
after July 1, 2007.  The limitations, adjustments and other requirements
prescribed herein shall at all times comply with the

 

57

--------------------------------------------------------------------------------


 

provisions of section 415 of the Code and the final regulations thereunder, the
terms of which are specifically incorporated herein by reference.

 

(a)           Notwithstanding anything in the Plan to the contrary, in no event
shall the combined Annual Benefit payable with respect to a Participant on a
single life basis under this or any other defined benefit plan maintained by the
Employer or any Affiliate under which the Participant is covered as a
participant exceed the lesser of: (1) $160,000 (or such other figure determined
in accordance with the cost of living adjustment procedure under section
415(d) of the Code and Treas. Reg. Section 1.415(d)-1(a), but only for the year
in which such adjustment is effective); and (2) 100% of the Participant’s
average annual Compensation during the three consecutive years (as adjusted
pursuant to section 415(d) of the Code and Treas. Reg. sections
1.415(d)-1(a) and 1.415(b)-1(a)) in which the Participant received the greatest
amount of Compensation.  The Plan may use any 12-month period to determine a
year of service, provided that such period is determined consistently and
applied uniformly to all Participants. Such 12 month period shall be the Plan
Year.   For a Participant who is employed by the Employer for fewer than three
consecutive years, the period of the Participant’s high three years of service
is the actual number of consecutive years of service (including fractions of a
year, but not less than one year).  With respect to a Participant who incurs a
break in service and is rehired by the Employer, the Participant’s high three
years of service shall be calculated by excluding all years for which the
Participant performs no services for and receives no Compensation from the
Employer maintaining the Plan and by bridging the years of service before and
after the break in service and treating such years as if they were consecutive.

 

(b)           Notwithstanding subsection (a) of this Section, benefits up to
$10,000 for a Limitation Year may be paid without regard to the 100% of
Compensation limitation if the total retirement benefits payable to a
Participant under all defined benefit plans maintained by the Employer and any
Affiliate for the present and any prior Limitation Year do not exceed $10,000
and the Employer (or a predecessor employer) and any Affiliate has not at any
time maintained a defined contribution plan in which the Participant was
covered.  For purposes of determining the $10,000 amount, the benefit payable
with respect to the Participant under a plan for a Limitation Year reflects all
amounts payable under the plan for the Limitation

 

58

--------------------------------------------------------------------------------

 

Year (except as otherwise provided in Treas. Reg. Section 1.415(d)-1) and are
not adjusted for form of benefit or commencement date.

 

(c)                                  If a Participant has multiple Annuity
Starting Dates, the limitations of section 415 of the Code and the regulations
thereunder must be met separately as of each of Annuity Starting Date taking
into account the benefits that have been or will be provided as of each Annuity
Starting Date.

 

(d)                                 If a Participant’s Annual Benefit (or a
retirement benefit to which the Participant is entitled under any other defined
benefit plan maintained by the Employer or any Affiliate) is payable in a form
other than a single life annuity or qualified joint and survivor annuity, the
Annual Benefit shall be converted to a single life annuity using the interest
rate and mortality assumptions specified in the Plan for Actuarial Equivalence
for the particular form of benefit payable.  The single life annuity, which has
been so determined shall be compared to the single life annuity that has the
same actuarial present value as the form of benefit payable to the Participant,
computed using a 5 percent interest rate assumption (or for any form of benefit
subject to section 417(e)(3) of the Code, the Applicable Interest Rate and the
Applicable Mortality Table.  The greater of these two amounts shall be the
applicable limit for the Annual Benefit payable in a form other than a single
life annuity or qualified joint and survivor annuity. Notwithstanding the
foregoing, the following shall not be taken into account: any ancillary benefit
that is not related to retirement income benefits; and the survivor annuity
provided under the portion of any annuity that constitutes a qualified joint and
survivor annuity (as defined in section 417(b) of the Code).

 

(i)                                     For purposes of the adjustment set forth
above, for the Plan Years commencing on January 1, 2004 and January 1, 2005, for
any form of benefit subject to section 417(e)(3) of the Code, for purposes of
the adjustment set forth in this subsection (d), the Applicable Interest Rate
above shall not be less than 5.5%.

 

(ii)                                  For Plan Years beginning on or after
January 1, 2006, for any form of benefit subject to section 417(e)(3) of the
Code, for purposes of the adjustment set forth in this subsection (d), the
interest rate shall not be less than the greatest of 5.5%, the rate

 

59

--------------------------------------------------------------------------------


 

specified in the Plan or the rate that produces a benefit of not more than 105%
of the benefit that would be produced using the Applicable Interest Rate.

 

(e)                                  If the benefit of a Participant begins
prior to age 62, the defined benefit dollar limitation applicable to the
Participant at such earlier age is an Annual Benefit payable in the form of a
single life annuity beginning at the earlier age that is the Actuarial
Equivalent of the defined benefit dollar limitation applicable to the
Participant at age 62 (adjusted under (a) above if applicable).  The defined
benefit dollar limitation applicable at an age prior to age 62 is determined as
the lesser of (1) the actuarial equivalent at such age of the defined benefit
dollar limitation computed using a 5% interest rate and the applicable mortality
table as defined in section 415(b)(2)(E)(v) of the Code; and (2) the amount
determined by multiplying the defined benefit dollar limitation by the ratio of
the annual amount of the single life annuity beginning at such earlier age
(computed using the interest rate and mortality table or other tabular factor
specified for early retirement benefits under the Plan) to the annual amount of
the single life annuity under the Plan commencing at age 62 (with both such
amounts determined without application of the rules of section 415 of the Code).

 

Any decrease in the defined benefit dollar limitation determined in accordance
with this subsection (e) shall not reflect a mortality decrement if benefits are
not forfeited upon the death of the Participant.  If any benefits are forfeited
upon death, the full mortality decrement is taken into account.  No forfeiture
shall be deemed to occur, if the Plan provides a qualified pre-retirement
survivor annuity and does not charge the Participant for such coverage.

 

(f)                                    If the benefit of a Participant begins
after the Participant attains age 65, the defined benefit dollar limitation
applicable to the Participant at the later age is an Annual Benefit payable in
the form of a single life annuity beginning at the later age determined as the
lesser of (1) the actuarial equivalent at such age of the defined benefit dollar
limitation computed using a 5% interest rate and the applicable mortality table
as defined in section 415(b)(2)(E)(v) of the Code; and (2) the amount determined
by multiplying the defined benefit dollar limitation by the ratio of (A) the
annual amount of the single life annuity beginning at such later age (computed
using the interest rate and mortality assumptions for delayed retirement
benefits under the Plan, if applicable) to (B) the annual amount of the single
life annuity under the Plan

 

60

--------------------------------------------------------------------------------


 

commencing at age 65 (computed without using the interest rate and mortality
assumptions for delayed retirement benefits under the Plan, if applicable) (with
both such amounts in (A) and (B) determined without application of the rules of
section 415 of the Code).  The amount of the Annual Benefit beginning at such
later age is the annual amount of the benefit (determined without regard to
section 415 of the Code) computed by disregarding the Participant’s accruals
after age 65, but including actuarial adjustments even if such adjustments are
applied to offset benefit accrual.

 

For these purposes, mortality between age 65 and the age at which benefits
commence shall be ignored.  No forfeiture shall be deemed to occur if the Plan
provides a qualified pre-retirement survivor annuity and does not charge the
Participant for such coverage.

 

(g)                                 If the Participant has fewer than 10 years
of participation in the Plan, the defined benefit dollar limitation shall be
multiplied by a fraction, the numerator of which is the number of years (or part
thereof) of participation in the Plan and the denominator of which is 10.  In
the case of a Participant who has fewer than 10 years of service with the
Employer, the defined benefit compensation limitation and the $10,000 minimum
benefit shall be multiplied by a fraction, the numerator of which is the number
of years (or part thereof) of service with the Employer and the denominator of
which is 10.  Years of service and years of participation shall be determined in
accordance with Treas. Reg. sections 1.415(b)-1(g)(1)(ii) and (g)(2)(ii).

 

(h)                                 The Annual Benefit of a Participant who was
a Participant in the Plan before the first Limitation Year that begins on or
after July 1, 2007, shall not be reduced under any other provisions of this
Section 4.09 to the extent that it does not exceed the Participant’s Annual
Benefit accrued as of the end of the Limitation Year that ends immediately prior
to the first Limitation Year that begins on or after July 1, 2007 and determined
in accordance with the requirements of section 415 of the Code in effect on that
date and provisions of the Plan that were both adopted and in effect before
April 5, 2007.

 

The limitations stated herein for a Participant who has separated from service
with a non-forfeitable right to an accrued benefit shall be adjusted annually as
provided in section 415(d) of the Code pursuant to the regulations prescribed by
the Secretary of the Treasury.

 

61

--------------------------------------------------------------------------------


 

(i)                                     The following definitions apply for
purposes of this Section 4.09:

 

(i)                                     “Affiliate” means with respect to any
Employer (A) any corporation that is a member of the same controlled group of
corporations (within the meaning of section 414(b) of the Code) as such company;
(B) any member of an affiliated service group, as determined under section
414(m) of the Code, of which such company is a member; (C) any trade or business
that is under common control with such company, as determined under section
414(c) of the Code and (D) any other entity which is required to be aggregated
with the Employer under section 414(o) of the Code, but with “more than 50%”
substituted for the phrase “at least 80%” in section 1563(a)(1) of the Code,
when applying sections 414(b) and 414(c) of the Code and in the regulations
under section 414(c) (except for purposes of determining whether two or more
organizations are a brother-sister group under common control under the rules of
Treas. Reg. section 1.414(c)-2(c)).

 

(ii)                                  “Annual Benefit” means a retirement
benefit which is payable annually in the form of a straight life annuity with no
ancillary benefits and determined without regard to any rollover contributions
or contributions made by a Participant.  If the benefit under the Plan is
payable in any other form (other than a qualified joint and survivor annuity),
the annual benefit shall be adjusted to the equivalent of a straight life
annuity as set forth herein.  The annual limitation applicable to rollover
contributions, contributions made by a Participant and any transferred
contributions shall be determined in accordance with Treas. Reg. section
1.415(b)-1(b)(2).

 

(ii)                                  “Applicable Interest Rate” means the
interest rate described in subsection (b) of the second paragraph of
Section 2.1(d) under the definition of “Actuarial Equivalent(ce) or Actuarially
Equivalent.”

 

(iii)                               “Applicable Mortality Table” means the
mortality table described in Section 2.1(e) under the definition of “Actuarial
Equivalent(ce) or Actuarially Equivalent.”

 

(iv)                              “Compensation” means compensation as defined
in Treas. Reg. section 1.415(c)-2(b) and including those items specified in
Treas. Reg. sections 1.415(c)-2(e)(2), 1.415(c)-2(e)(3)(iii),
1.415(c)-2(e)(4) and 1.415(c)-2(g)(5) and (g)(6).  Compensation

 

62

--------------------------------------------------------------------------------


 

shall not reflect compensation for a year that is in excess of the limitation
under section 401(a)(17) of the Code that applies to that year.  Effective
January 1, 2009, Compensation shall include the amount of any military
differential wage payments made by the Employer to a Participant in accordance
with sections 3401(h) and 414(u)(12) of the Code.

 

(v)                                 “Limitation Year” means the Plan Year.

 

9.5                                 Suspension of Benefits on Reemployment.

 

(a)                                  In the event that any person receiving
benefits under the Plan by reason of retirement is reemployed by the Employer,
the Plan shall suspend the payment of benefits as of the first day of the month
following the first month in which an Eligible Employee receives payment from
the Employer for at least 80 Hours of Service performed during a calendar month
during such person’s reemployment;

 

(b)                                 Benefits suspended hereunder shall resume as
of the first day of the third month commencing after the earlier of the day the
reemployed person Terminates employment with the Employer or, if such person is
an Eligible Employee, receives payment from the Employer for any Hours of
Service performed for fewer than 80 Hours of Service during a calendar month in
such reemployed status;

 

(c)                                  Any person whose benefits are suspended
under this Section shall be entitled to receive a pension on subsequent
retirement or Termination that is not less than the pension received as of the
date of suspension hereunder. The person’s resumed pension shall be determined
on the basis of the Participant’s Compensation and Years of Credited Service
before the suspension hereunder and Compensation and Years of Credited Service
after his reemployment, reduced however, by the value of any pension benefits
paid to him previously either (i) prior to his Normal Retirement Date; or
(ii) while reemployed by the Employer under circumstances in which his benefits
should have been suspended under paragraph (a), but were not.

 

(d)                                 Any Participant whose benefits are suspended
pursuant to the foregoing shall be notified in writing of the suspension by
personal delivery or first class mail during the first calendar month or payroll
period in which benefits are suspended.

 

63

--------------------------------------------------------------------------------


 

(e)                                  The Annuity Starting Date with respect to a
Participant who is reemployed after commencement of his benefits at Normal
Retirement Date, shall be the date his benefits originally commenced for
benefits accrued before and after the suspension.

 

(f)                                    The Annuity Starting Date with respect to
a Participant who is reemployed after commencement of his benefits at Early
Retirement Date shall be:

 

(1)                                  the date his benefits originally commenced
with respect to the benefits accrued prior to the suspension; and

 

(2)                                  with respect to the benefits he accrued
after his reemployment (if any), and the suspension of his original benefit
payments hereunder, the date such subsequent accruals commence to be paid. The
provisions of Section 4.6(d) of the Plan shall apply to such subsequent accruals
as a second Annuity Starting Date.

 

9.6                                 Limitation on Benefits Based on Funding
Status.

 

(a)                                  Funding Based Benefit Restrictions. 
Notwithstanding any other provision of the Plan, no benefit shall accrue or be
paid under the Plan, and no amendment increasing liability for benefits shall
take effect, to the extent prohibited by the funding-based limits in Code
section 436 (or any successor provision thereto) and, effective as of January 1,
2010, the final Regulations issued thereunder.  The limits imposed by section
436 of the Code and the final Regulations issued thereunder on (1) Plan
amendments, (2) accelerated benefit payments, (3) benefit accruals, and
(4) unpredictable contingent event benefits are set forth below.  The
limitations of section 436(b) of the Code and the final Regulations issued
thereunder shall be applied on a Participant by Participant and Beneficiary by
Beneficiary basis.  The Administrator shall provide notification to affected
Participants and Beneficiaries, as applicable, in accordance with the
requirements of Section 1.436-1(a)(6) of the Regulations if the Plan becomes
subject to the restrictions of section 436(b), (d), or (e) of the Code.

 

The Plan shall not restore any benefits that did not accrue (by reason of a
cessation of accruals or failure of an amendment to take effect), and shall not
make any payment in lieu of any benefits that are not paid, by reason of the
limitations imposed by section 436 of the Code and the final Regulations issued
thereunder as described in this Section 9.6, unless otherwise provided in
subsections (b), (e), or (g) below or required by law.

 

64

--------------------------------------------------------------------------------


 

This Section 9.6 is intended to comply with the requirements of section 436 of
the Code and, effective January 1, 2010, the final Regulations issued
thereunder.  If there is any discrepancy or ambiguity between this Section 9.6
and Section 436 of the Code or the final regulations issued thereunder, section
436 or the Code and the final Regulations shall control.  This Section 9.6 shall
not be construed in a manner that would impose limitations that are more
stringent than those required by section 436 of the Code and the final
Regulations issued thereunder.

 

(b)                                 Limits on Plan Amendments.  No amendment to
the Plan which would increase the Plan’s liabilities by increasing benefits,
establishing new benefits, or changing the rate of benefit accrual or vesting of
benefits shall take effect during a Plan Year if the Plan’s AFTAP for such Plan
Year is less than 80% or would be less than 80% if the Plan amendment were taken
into account.  However, this subsection (b) shall not apply to any amendment
that (1) implements a mandatory change in the vesting requirements applicable to
the Plan under the Code or ERISA, (2) provides for a benefit increase under a
formula that is not compensation-based and the rate of such increase does not
exceed the contemporaneous increase in average wages for Participants covered by
the amendment (provided that the limit described in subsection (c) below does
not also apply), or (3) is excepted under guidance issued by the Commissioner of
Internal Revenue.  If any Plan amendment cannot take effect during the Plan Year
it would otherwise have become effective by reason of the limit described in
this subsection (b), then such amendment, if previously adopted, shall be
treated as if it were never adopted unless the amendment specifically provides
otherwise; provided, however, that if the Plan amendment does not go into effect
for a Plan Year because of application of a presumed AFTAP determined under
section 436(h) of the Code and Treas. Reg. section 1.436-1(h), then the Plan
amendment must go into effect for the Plan Year if it would be permitted under
the rules of section 436 of the Code based on a certified AFTAP for the Plan
Year which takes into account the increase in the funding target attainment
percentage attributable to the Plan amendment, unless the Plan amendment
provides otherwise.

 

(c)                                  Limits on Accelerated Benefit Payments.  If
the Plan’s AFTAP for a Plan Year is less than 80%, the following limits on
accelerated benefit payments shall apply:

 

65

--------------------------------------------------------------------------------


 

(1)                                  Partial Limit If AFTAP Equals or Exceeds
60% But Is Less Than 80%.  Subject to (3) below, if the Plan’s AFTAP for a Plan
Year is at least 60% but is less than 80%, a Participant or Beneficiary may not
elect an optional benefit form that includes a Prohibited Payment, and the Plan
shall not make a Prohibited Payment, with an Annuity Starting Date on or after
the Section 436 Measurement Date as of which the limit described in this
subsection (c)(1) begins to apply and before the Section 436 Measurement Date as
of which it ceases to apply, unless the present value (determined using the
Plan’s factors for lump sum payments) of the portion of the benefit that is
being paid in a Prohibited Payment does not exceed the lesser of:

 

(i)                                     50% of the present value of the benefit
payable in the optional form of benefit that includes the Prohibited Payment; or

 

(ii)                                  100% of the present value of the maximum
guaranteed benefit applicable to the Participant under Section 4022 of ERISA for
the year in which the Annuity Starting Date occurs.

 

For purposes of this paragraph (1), the portion of the benefit that is being
paid in a Prohibited Payment is deemed to be the excess of each payment over the
smallest payment during the Participant’s lifetime under the optional form of
benefit (treating a period after the Annuity Starting Date and during the
Participant’s lifetime in which no payments are made as a payment of zero).

 

(2)                                  Full Limit If AFTAP Is Less Than 60% or
Plan Sponsor is in Bankruptcy.

 

(i)                                     If the Plan’s AFTAP for a Plan Year is
less than 60%, a Participant or Beneficiary may not elect an optional benefit
form that includes a Prohibited Payment, and the Plan shall not make a
Prohibited Payment, with an Annuity Starting Date on or after the Section 436
Measurement Date as of which the limit described in this subsection
(c)(2) begins to apply and before the Section 436 Measurement Date as of which
it ceases to apply.

 

(ii)                                  For any period in which the Company is a
debtor in a case under Title 11 of the United States Code, or a similar federal
or state law, a Participant or Beneficiary may not elect an optional benefit
form that includes a Prohibited Payment, and the

 

66

--------------------------------------------------------------------------------


 

Plan shall not make a Prohibited Payment, with an Annuity Starting Date during
such period and before the date the actuary for the Plan certifies that the
Plan’s AFTAP is not less than 100%.

 

(3)                                  Special Rules.

 

(i)                                     Only one Prohibited Payment may be made
with respect to any Participant during any period of consecutive Plan Years
during which the limits described in this subsection (c) apply.

 

(ii)                                  If an optional form of benefit that is
otherwise available under the Plan is not available as of an Annuity Starting
Date due to the limits described in this subsection (c), the Participant or
Beneficiary may elect to bifurcate his benefit into unrestricted and restricted
portions as described in Section 1.436-1(d)(3)(ii) of the Regulations.

 

(iii)                               Participants or Beneficiaries shall not be
permitted to have a new Annuity Starting Date for which the form of payment
previously elected may be modified with respect to a period of time during which
the limitations of section 436 of the Code cease to apply and benefits shall
continue to be paid in the normal or optional form of payment previously applied
or elected even after the limits cease to apply.

 

(iv)                              If a Participant or Beneficiary requests a
distribution in an optional form of payment that includes a Prohibited Payment
not permitted to be currently paid, the Participant or Beneficiary retains the
right to defer payment subject to the requirements of sections 411(a)(11) of the
Code and Treas. Reg. section thereunder.

 

(v)                                 Benefits provided to a Participant and any
Beneficiary (including an alternate payee) of such Participant are aggregated as
described in Section 1.436-1(d)(3)(iv)(B) of the Regulations.

 

(vi)                              If the limits described in this subsection
(c) apply as of a Section 436 Measurement Date, but the limits subsequently
cease to apply to the Plan as of a later Section 436 Measurement Date, then the
limits shall not apply to benefits with Annuity Starting Dates that occur on or
after that later Section 436 Measurement Date.

 

(d)                                 Limits on Benefit Accruals.  If the Plan’s
AFTAP for a Plan Year is less than 60%, all benefit accruals under the Plan
shall cease as of the applicable Section 

 

67

--------------------------------------------------------------------------------


 

436 Measurement Date.  During any period that the Plan is required to cease
accruals under this subsection (d) the Plan may not be amended to increase Plan
liabilities by increasing benefits or providing new benefits.  If the limit
described in this subsection (d) ceases to apply to the Plan, the limit does not
apply to benefit accruals based on service on or after the Section 436
Measurement Date as of which the limit ceases to apply.  Notwithstanding the
foregoing, pursuant to section 436(d)(4) of the Code, the funding-based limits
on benefits and benefit accruals under section 436 of the Code and the final
regulations thereunder shall not apply to the Plan, which was frozen as of
December 31, 1996, with respect to any Plan Year for which no benefits accrue
for any Participant.  This exception shall not apply for the Plan as of the date
any benefit accruals recommence hereunder.

 

(e)                                  Limits on Unpredictable Contingent Event
Benefits.  No Unpredictable Contingent Event Benefit shall be paid with respect
to an unpredictable contingent event occurring during a Plan Year if the Plan’s
AFTAP for the Plan Year is less than 60% or would be less than 60% taking into
account any benefits that could be payable with respect to such event.  If any
benefit does not become payable during the Plan Year by reason of the limit
described in this subsection (e), the Plan is treated as if it does not provide
for such benefit.  Notwithstanding the foregoing, if an Unpredictable Contingent
Event Benefit is not paid for a Plan Year because of application of a presumed
AFTAP determined under section 436(h) of the Code and Treas. Reg. section
1.436-1(h), then the Unpredictable Contingent Event Benefit must be paid if it
would be permitted under the rules of section 436 of the Code based on a
certified AFTAP for the Plan Year which takes into account the increase in the
funding target attainment percentage attributable to the Unpredictable
Contingent Event Benefit.

 

(f)                                    Plan Termination.  Any section 436 of the
Code limitation in effect immediately prior to termination of the Plan shall
continue to apply after such termination provided however, that the restriction
of Section 436(d) of the Code shall not apply to a Prohibited Payment made to
carry out the termination of the Plan in accordance with applicable law.

 

(g)                                 Avoidance of Limitations.  The Employer may
use any method permitted under section 436 of the Code and the Regulations
issued thereunder to avoid

 

68

--------------------------------------------------------------------------------

 

application of any limit described in this Section 9.6, including providing
security in the form described in Treas. Reg. section 1.436-1(f)(3).  However,
the Employer shall not be required (1) to make additional contributions, (2) to
provide additional security to the Plan, or (3) to alter the method or timing of
any actuarial valuation, in order to avoid the application of the funding-based
limits described in this Section 9.6.

 

(h)                                 Definitions.

 

(1)                                  “AFTAP” means the “adjusted funding target
attainment percentage” as defined in section 436(j) of the Code and Treas. Reg.
section 1.436-1(j)(1); provided, however, that the “AFTAP” for Plan Years
beginning on or after October 1, 2008 and before October 1, 2010, shall be
adjusted pursuant to section 436(j)(3) of the Code for purposes of applying
(i) the restrictions under Section 9.6(c) to a Social Security level income
option, and (ii) the limit on benefit accruals under Section 9.6(d).  For any
period during which the presumption under section 436(h) of the Code applies to
the Plan, the limitations described in this Section 9.6 are applied as if the
Plan’s AFTAP were the presumed AFTAP determined under section 436(h) of the Code
and Treas. Reg. section 1.436-1(h).  If the presumption in the preceding
sentence applies for any period, the AFTAP shall be recertified in accordance
with the rules set forth in Section 1.436-1(f)(2)(ii)(C) of the Regulations for
purposes of determining whether the restrictions set forth in this Section 9.6
continue to apply.  Notwithstanding the foregoing, the Plan’s AFTAP for purposes
of Section 9.6(d) for the 2009 Plan Year shall be equal to the larger of the
AFTAP for the 2009 Plan Year or the AFTAP for the 2008 Plan Year.

 

(2)                                  “Annuity Starting Date” means the “annuity
starting date” as defined in Section 1.436-1(j)(2) of the Regulations.

 

(3)                                  “Prohibited Payment” means a “prohibited
payment” as defined in section 436(d)(5) of the Code and Treas. Reg. section
1.436-1(j)(6) and generally includes: (i) any payment in excess of the monthly
amount paid under a life annuity (plus any social security supplement described
in the last sentence of section 411(a)(9) of the Code), to a Participant or
Beneficiary whose Annuity Starting Date occurs during any period a limitation
under subsection (c) above is in effect; (ii) any payment for the purchase of an
irrevocable commitment from an insurer to pay benefits; (iii) any transfer of
assets and liabilities to another plan maintained by the

 

69

--------------------------------------------------------------------------------


 

Employer or an Affiliated Employer that is made in order to avoid or terminate
application of the limitations described in this Section 9.6, and (iv) any other
payment specified by the Secretary of the Treasury.  However, such term shall
not include a payment that may be immediately distributed without consent
pursuant to section 411(a)(11) of the Code

 

(4)                                  “Section 436 Measurement Date” means the
“section 436 measurement date” as defined in 1.436-1(j)(8) of the Regulations
that is used to determine when the limitations described in this Section 9.6
apply or cease to apply.

 

(5)                                  “Unpredictable Contingent Event Benefit”
means an “unpredictable contingent event benefit” as defined in section
436(b)(3) of the Code and Treas. Reg. section 1.436-1(j)(9).

 

70

--------------------------------------------------------------------------------


 

Article X. Merger, Transfer Or Consolidation Of Plans

 

10.1                           Plan Assets. There shall be no merger or
consolidation of the Plan with, or transfer of assets or liabilities of the Fund
to, any other plan of deferred compensation maintained or to be established for
the benefit of all or some of the Participants of the Plan, unless each
Participant would (if either this Plan or the other plan then terminated)
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if this Plan had then
terminated), and unless a duly adopted resolution of the Board of Directors
authorizes such merger, consolidation or transfer of assets.

 

71

--------------------------------------------------------------------------------


 

Article XI. Miscellaneous

 

11.1                           Mandatory Commencement of Benefits.
Notwithstanding any provision of this Plan to the contrary, payment of benefits
under this Plan shall commence upon the written election of a Participant or
Former Participant not later than sixty days after the close of the Plan Year in
which the latest of the following events occurs: (a) the Participant attains
Normal Retirement Date; (b) the tenth anniversary of the Plan Year in which the
Participant commenced participation in the Plan; or (c) the Termination of the
Participant’s service with the Employer.

 

11.2                           Nonguarantee of Employment. Nothing contained in
this Plan shall be construed as a contract of employment between the Employer
and any Eligible Employee, or as a right of any Eligible Employee to be
continued in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Eligible Employees with or without cause.

 

11.3                           Rights to Fund Assets. No Eligible Employee or
Beneficiary shall have any right to, or interest in, any assets of the Fund upon
Termination of his employment or otherwise, except as provided from time to time
under this Plan, and then only to the extent of the benefits payable under the
Plan to such Eligible Employee out of the assets of the Fund. All payments of
benefits as provided for in this Plan shall be made solely out of the assets of
the Fund.

 

11.4                           Nonalienation of Benefits. Except as may be
permitted by law and except as may be required under certain judgments and
settlements described in sections 401(a)(13)(C) and (D) of the Code; or as may
be required or permitted by a qualified domestic relations order as defined in
section 414(p) of the Code, benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution, or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payments for the support of a spouse or former spouse, or for any other
relative of the Employee, prior to actually being received by the person
entitled to the benefit under the terms of the Plan; and any attempt to
anticipate, alienate, sell, transfer,

 

72

--------------------------------------------------------------------------------


 

assign, pledge, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void. The Fund shall not in any manner be liable for,
or subject to, the debts, contracts, liabilities, engagements or torts of any
person entitled to benefits hereunder.

 

11.5                           Inability to Locate Payee. Each person entitled
to receive benefits under the Plan shall be responsible for informing the
Administrative Committee of his mailing address for purposes of receiving such
benefits. If the Administrative Committee is unable to locate any person
entitled to receive benefits under the Plan, such benefits shall not be
forfeited but shall be carried as a contingent liability of the Plan and shall
be payable when a proven and legitimate claim therefor has been submitted to the
Administrative Committee.

 

11.6                           Death During Qualified Military Service. 
Effective for deaths occurring on or after January 1, 2007, to the extent
required by section 401(a)(37) of the Code and regulations or other guidance
issued thereunder, the survivors of a Participant who dies while performing
Qualified Military Service shall be eligible for any additional benefits (other
than benefit accruals relating to the period of Qualified Military Service) that
would have been provided under the Plan if the Participant had resumed
employment and immediately thereafter terminated employment due to death.

 

11.7                           Applicable Law. This Plan shall be construed,
interpreted, administered and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, except to the extent superseded, only when
required, by ERISA as in effect from time to time.

 

73

--------------------------------------------------------------------------------


 

Article XII. Determination Of Top-Heavy Status

 

12.1                           General. Notwithstanding any other provision of
the Plan to the contrary, for any Plan Year, in which the Plan is Top-Heavy or
Super Top-Heavy, as defined below, the provisions of this Article 12 shall
apply, but only to the extent required by section 416 of the Code and the
regulations thereunder.

 

12.2                           Top-Heavy Plan. This Plan shall be Top-Heavy and
an Aggregation Group shall be Top-Heavy if as of the Determination Date for such
Plan Year, the sum of the Cumulative Accrued Benefits and Cumulative Accounts of
Key Eligible Employees for the Plan Year exceeds 60% of the aggregate of all the
Cumulative Accounts and Cumulative Accrued Benefits. The Cumulative Accrued
Benefits and Cumulative Accounts of those Participants who have not performed
any service for the Employer during the five year period ending on the
Determination Date, shall be disregarded.

 

(a)                                  If the Plan is not included in a Required
Aggregation Group with other plans, then it shall be Top-Heavy only if (i) when
considered by itself it is Top-Heavy and (ii) it is not included in a Permissive
Aggregation Group that is not Top-Heavy.

 

(b)                                 If the Plan is included in a Required
Aggregation Group with other plans, it shall be Top-Heavy only if the Required
Aggregation Group, including any permissively aggregated plans, is Top-Heavy.

 

12.2A                 Modification of Top-Heavy Rules. This section shall apply
for purposes of determining whether the Plan is a top-heavy plan under section
416(g) of the Code for Plan Years beginning after December 31, 2001, and whether
the Plan satisfies the minimum benefits requirements of section 416(c) of the
Code for such years. This section amends Section 12.2 of the Plan.

 

(a)                                  Determination of Top-Heavy Status.

 

(1)                                  Key Employee. Key Employee means any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the Determination Date was an officer of the
Employer having annual compensation

 

74

--------------------------------------------------------------------------------


 

greater than $130,000 (as adjusted under section 416(i)(1) of the Code for Plan
Years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1-percent owner of the Employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of section 415(c)(3) of the Code. The determination of who is a key
employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

(2)                                  Determination of Present Values and
Amounts. This Section shall apply for purposes of determining the present values
of accrued benefits and the amounts of account balances of Employees as of the
Determination Date.

 

(b)                                 Distributions During Year Ending on the
Determination Date. The present values of accrued benefits and the amounts of
account balances of an Employee as of the Determination Date shall be increased
by the distributions made with respect to the employee under the Plan and any
plan aggregated with the Plan under section 416(g)(2) of the Code during the
1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

(c)                                  Employees not performing services during
year ending on the Determination Date. The accrued benefits and accounts of any
individual who has not performed services for the Employer during the 1-year
period ending on the Determination Date shall not be taken into account.

 

(d)                                 Minimum benefits. For purposes of satisfying
the minimum benefit requirements of section 416(c)(1) of the Code and the Plan,
in determining Years of Service with the Employer, any service with the Employer
shall be disregarded to the

 

75

--------------------------------------------------------------------------------


 

extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of section 410(b) of the Code) no Key Employee or former Key
Employee.

 

12.3                           Super Top-Heavy Plan. This Plan shall be Super
Top-Heavy if it would be Top-Heavy under Section 12.2, but substituting 90% for
60%.

 

12.4                           Cumulative Accrued Benefits and Cumulative
Accounts. The determination of the Cumulative Accrued Benefits and Cumulative
Accounts under the Plan shall be made in accordance with section 416 of the Code
and the regulations thereunder.

 

12.5                           Definitions.

 

(a)                                  “Aggregation Group” means either a Required
Aggregation Group or a Permissive Aggregation Group.

 

(b)                                 “Determination Date” means with respect to
any Plan Year, the last day of the preceding Plan Year or in the case of the
first Plan Year of any plan, the last day of such Plan Year or such other date
as permitted by the Secretary of the Treasury or his delegate.

 

(c)                                  “Group Employer” means the Employer that
adopts this Plan and all members of a controlled group of corporations (as
defined in section 414(b) of the Code), all commonly controlled trades or
businesses (as defined in section 414(c) of the Code), all affiliated service
groups (as defined in section 414(m) of the Code) and any other affiliated
entities (as provided in section 414(o) of the Code) of which the Employer is a
part.

 

(d)                                 “Key Eligible Employee” means those
individuals described in section 416(i)(1) of the Code and the regulations
thereunder.

 

(e)                                  “Non-Key Eligible Employee” means those
Eligible Employees who are not Key Eligible Employees and includes a former Key
Eligible Employee.

 

(f)                                    “Permissive Aggregation Group” means a
Required Aggregation Group plus any other plans selected by the Company provided
that all such plans when considered together satisfy the requirements of section
401(a)(4) and 410 of the Code.

 

(g)                                 “Required Aggregation Group” means each plan
of the Employer in which a Key Eligible Employee participates (in the Plan Year
containing the Determination Date or any of the four preceding Plan Years) and
each other plan which enables any plan in which a Key Eligible Employee
participates during the period tested to meet the requirements of

 

76

--------------------------------------------------------------------------------


 

section 401(a)(4) or 410 of the Code. All employers aggregated under section
414(b), (c) or (m) of the Code are considered a single employer. The Required
Aggregation Group shall include any terminated plan that covered a Key Eligible
Employee and was maintained within the five year period ending on the
Determination Date.

 

(h)                                 “Valuation Date” means the annual date on
which Plan assets must be valued for purposes of determining the Plan’s assets
and liabilities and the value of account balances maintained under any defined
contribution plan of the Employer. The valuation date for purposes of the
preceding sentence shall be the same valuation date for computing Plan costs for
minimum funding.

 

12.6                           Minimum Annual Retirement Benefit.

 

(a)                                  Each Participant who is a Non-Key Eligible
Employee will receive the greater of his Accrued Annual Pension as defined in
Section 2.1 or a Minimum Annual Retirement Benefit (expressed as a life annuity
commencing at Normal Retirement Date) equal to two percent of the Participant’s
average compensation (as determined under any permissible definitions under
section 415 of the Code and the regulations thereunder) but limited in amount
under section 401(a)(17) of the Code for the five consecutive years for which
the Participant had the highest aggregate compensation multiplied by the
Participant’s Years of Credited Service with the Employer, up to a maximum of
20%.

 

(b)                                 For purposes of this Section 12.6, Years of
Credited Service shall not include service if the Plan were not Top-Heavy for
any Plan Year ending in such period of Years of Credited Service or Years of
Credited Service completed in a Plan Year commencing before January 1, 1984. For
purposes of this Section 12.6, compensation in years prior to January 1, 1984
and compensation in years after the close of the last Plan Year in which the
Plan is Top-Heavy shall be disregarded.

 

(c)                                  A Minimum Annual Retirement Benefit shall
not be provided under this Section 12.6 to the extent that the Participant is
covered under any other plan or plans of the Group Employer and the Group
Employer has provided that the minimum benefit requirements applicable to this
Plan will be met by the other plan or plans.

 

77

--------------------------------------------------------------------------------


 

(d)                                 A Participant who is a Non-Key Eligible
Employee shall not fail to accrue a Minimum Annual Retirement Benefit because of
(i) his level of Compensation or (ii) a failure to make mandatory Eligible
Employee contributions.

 

12.7                           Vesting. A Participant who is credited with one
Hour of Service in any Plan Year during which the Plan is Top-Heavy or Super
Top-Heavy shall have a nonforfeitable interest in that portion of his Normal
Annual Pension, Accrued Annual Pension or Minimum Annual Retirement Benefit
attributable to participation during the Plan Year in which the Plan is
Top-Heavy or Super Top-Heavy and all prior Plan Years in accordance with the
following schedule:

 

Years of Service

 

Nonforfeitable Percentage

 

less than 2 years

 

0

 

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 or more

 

100

%

 

If the Plan ceases to be Top-Heavy in any Plan Year, the vesting provisions of
Section 5.1 determined without regard to this Section 12.7, shall apply with
respect to subsequent Plan Years, subject to Section 7.2(b).

 

12.8                           Defined Benefit and Defined Contribution Plans.
For any Plan Year beginning prior to January 1, 2000 in which the Plan is Super
Top-Heavy or for each Plan Year in which the Plan is Top-Heavy and the
additional minimum benefits or contributions required by section 416(h) of the
Code are not provided, the dollar limitations in the denominator of the defined
benefit plan fraction and defined contribution plan fraction as defined in
section 415(e) of the Code shall be multiplied by 100 percent rather than 125
percent. If the application of the provisions of this Section 12.8 would cause
any Participant to exceed 1.0 for any Limitation Year as set forth in
Section 9.4, then the application of this Section 12.8 shall be suspended as to
such Participant until such time as he no longer exceeds 1.0. During the period
of such suspension, there shall be no accruals for such Participant under this
Plan and no Group Employer

 

78

--------------------------------------------------------------------------------

 

contributions, forfeitures or voluntary nondeductible contributions allocated to
such Participant under any defined contribution plan of the Group Employer.

 

79

--------------------------------------------------------------------------------


 

Article XIII. ERISA Transition Provisions

 

13.1                           Scope and Purpose. The provisions of this
Article XIII shall apply only to those Participants or Former Participants who
were Participants on December 14, 1976 and Employees on December 15, 1976. The
purpose of this Article XIII is to preserve for those Participants or Former
Participants certain of the provisions of the Plan as in effect before
December 15, 1976.

 

13.2                           Calculation of Benefit. With respect to a
Participant or Former Participant covered by this Section 13.2, the
Participant’s or Former Participant’s monthly benefit at his Normal Retirement
Date under the Plan shall be the greater of (i) the Participant’s or Former
Participant’s benefit calculated under Section 4.1 or (ii) one-twelfth of the
product of (A) and (B), but not in excess of $625, where (A) equals 45% of the
Participant’s or Former Participant’s “Basic Salary” on December 15, 1975 and
(B) equals a fraction, the numerator of which is the Participant’s or Former
Participant’s total number of “Years of Participation” at December 14, 1976 and
the denominator of which is the total number of “Years of Participation” with
which he would have been credited if he separated from service on the
“Anniversary Date” nearest his 65th birthday, all as defined under the terms of
the Plan as in effect on December 14, 1976. Such amount is set forth in
Schedule A, Column 1.

 

13.3                           Form of Payment of Normal, Late, Early and
Disability Benefit. In addition to the forms of settlement provided under
Section 4.6(e), a Participant or Former Participant covered under this
Article XIII, shall be entitled to elect in writing on forms provided by the
Administrative Committee payment of the “value of the accrued benefit” (as
determined under Section 13.7) to which he is entitled under Schedule A, Column
2, increased by interest at the rate of 5% per annum from December 14, 1976 to
the date of determination, counting only completed months, in a lump sum upon
Normal, Late, Early or Disability Retirement in accordance with the provisions
of Sections 4.1, 4.2, 4.3 or 4.4. In the event a Participant or Former
Participant elects payment of some or all of the amount of the “value of the
accrued benefit” to which he is entitled under Schedule A, Column 2, increased
by interest as described

 

80

--------------------------------------------------------------------------------


 

in the preceding sentence, in a lump sum, the “actuarial value” (as determined
under Section 13.7) of the benefit to which he is otherwise entitled under
Article IV shall be reduced by the amount of such payment and the “remaining
value”, if any, will be paid in a form provided by Section 4.6(e) of the Plan.
However, any Participant or Former Participant covered under this Article XIII,
the value of whose benefit under Schedule A, Column 2, without increase, is
$20,000 or more, alternatively may elect in writing, on forms provided by the
Administrative Committee, payment of the value of the entire benefit to which he
is entitled under the Plan in an “actuarially equivalent” (as determined under
Section 13.7) lump sum upon Normal, Late, Early or Disability Retirement in
accordance with the provisions of Section 4.6.

 

Notwithstanding the foregoing, effective January 1, 1989, any Participant
covered under this Section 13, who is a Highly Compensated Employee, determined
as of any date, and the value of whose benefit under Schedule A, Column 2,
without increase, is $20,000 or more may not elect to have the value of the
entire benefit to which he is entitled under the Plan, paid in a lump sum, but
alternatively may elect in writing, on forms provided by the Administrative
Committee payment of (i) the value of the benefit which he had accrued as of
December 31, 1988 under the Plan in an actuarially equivalent lump sum (as
determined under Section 13.7) upon Normal, Late, Early or Disability Retirement
in accordance with the provisions of Section 4.1, 4.2, 4.3 or 4.4; and (ii) the
remainder of his Accrued Annual Pension, which he had accrued after December 31,
1988, paid to him in one of the forms provided for under Section 4.6 of the
Plan.

 

Effective December 31, 1996, in no event shall the “actuarial value” (as
determined under Section 13.7) of the “value of the accrued benefit” (as
determined under Section 13.7) listed under Schedule A, Column 2, increased by
interest at the rate of 5% per annum from December 14, 1976 to the date of
determination, counting only completed months, for any Participant or Former
Participant, who is covered by the provisions of this Article XIII, be greater
than the Participant’s Accrued Annual Pension payable under Section 4.1 of the
Plan.

 

13.4                           Payment of Vested Benefits. Any Participant or
Former Participant covered under this Article XIII who terminates employment
with the Employer and all Affiliates with a nonforfeitable benefit under
Section 5.1 may elect in writing on forms provided by the Administrative
Committee to receive the value of his benefit under Schedule A, Column 2,

 

81

--------------------------------------------------------------------------------


 

increased by interest at the rate of 5% per annum from December 14, 1976 to the
date of determination, counting only completed months, in a lump sum. The
“remaining value” of his benefit, if any, shall be paid in accordance with
Section 4.6(e). Any such Participant or Former Participant, the value of whose
accrued benefit under Schedule A, Column 2, without increase, is $20,000 or
more, alternatively may elect in writing, on forms provided by the
Administrative Committee, payment of the value of the entire benefit to which he
is entitled under the Plan in an “actuarially equivalent” lump sum.

 

Notwithstanding the foregoing, effective January 1, 1989, any Participant
covered under this Section 13, who is a Highly Compensated Employee, determined
as of any date, and the value of whose benefit under Schedule A, Column 2,
without increase, is $20,000 or more may not elect to have the value of the
entire benefit to which he is entitled under the Plan, paid in a lump sum, but
alternatively may elect in writing, on forms provided by the Administrative
Committee, payment of (i) only the value of the benefit which he had accrued as
of December 31, 1988 under the Plan in an actuarial equivalent lump sum (as
determined under Section 13.7) upon his Termination of employment in accordance
with the provisions of Section 4.5; and (ii) the remainder of his Accrued Annual
Pension, which he had accrued after December 31, 1988, paid to him in one of the
forms provided for under Section 4.6 of the Plan.

 

If a Participant or Former Participant who receives a distribution hereunder
returns to service covered by the Plan, his prior service shall be restored for
purposes of benefit accrual if he contributes to the Trust Fund in cash the
amount of the distribution he received, together with interest thereon at the
rate set forth in section 411(c)(2)(C) of the Code per annum, compounded
annually, before suffering five consecutive Breaks in Service or five years
following the date he is reemployed by the Employer, if earlier. If the
Participant or Former Participant does not make such a contribution as provided
above, his Accrued Annual Pension upon subsequent termination of service shall
be based on accruals arising from and after his return to service under the
terms of the Plan plus any “remaining value” of his benefit at the date of his
previous termination of service not paid hereunder upon his previous termination
of service.

 

82

--------------------------------------------------------------------------------


 

Effective December 31, 1996, in no event shall the “actuarial value” (as
determined under Section 13.7) of the “value of the accrued benefit” (as
determined under Section 13.7) listed under Schedule A, Column 2, increased by
interest at the rate of 5% per annum from December 14, 1976 to the date of
determination, counting only completed months, for any Participant or Former
Participant, who is covered by the provisions of this Article XIII, be greater
than the Participant’s Accrued Annual Pension payable under Section 4.1 of the
Plan.

 

13.5                           Death Benefits. The Beneficiary of any
Participant or Former Participant covered under this Article XIII who attained
his Normal Retirement Date, as defined under the terms of the Plan as in effect
on December 14, 1976, on or before December 14, 1976, and dies on or after
December 15, 1976, but prior to the earlier of the date (i) benefit payments to
him commence or (ii) an annuity contract is purchased to provide his retirement
benefit, shall be entitled to receive a death benefit equal to the “actuarial
value” at the time of death of such Participant’s or Former Participant’s
accrued benefit under Schedule A, Column 2. The benefit will be paid in the mode
of distribution designated by the Participant or Former Participant in writing;
provided, however, if the Participant’s or Former Participant’s designated
Beneficiary should die on or before the commencement of distribution of benefits
or the Participant or Former Participant fails to designate the mode of
distribution, the mode of distribution shall be determined by the Administrative
Committee after consultation with the Participant’s or Former Participant’s
Beneficiary. Notwithstanding the foregoing, if the Participant or Former
Participant is married, the Participant’s or Former Participant’s Spouse shall
be the Beneficiary unless the Spouse waives the right to be the Beneficiary in
writing witnessed by a notary public or a member of the Administrative Committee
in accordance with the rules established by the Administrative Committee.

 

Notwithstanding the foregoing, effective January 1, 1989, any Participant
covered under this Section 13, who is a Highly Compensated Employee, determined
as of any date, and the value of whose benefit under Schedule A, Column 2,
without increase, is $20,000 or more may not elect to have the value of the
entire benefit to which he is entitled under the Plan paid as a lump sum death
benefit, but alternatively may elect in writing, on forms provided by the
Administrative Committee, payment of (i) the value of the benefit which he had
accrued as of

 

83

--------------------------------------------------------------------------------


 

December 31, 1988 under the Plan in an actuarial equivalent lump sum (as
determined under Section 13.7) upon his death paid to his Beneficiary; and
(ii) the remainder of his Accrued Annual Pension, which he had accrued after
December 31, 1988, paid to his Beneficiary in the form provided for under
Section 4.7 of the Plan.

 

Effective December 31, 1996, in no event shall the “actuarial value” (as
determined under Section 13.7) of the “value of the accrued benefit” (as
determined under Section 13.7) listed under Schedule A, Column 2, increased by
interest at the rate of 5% per annum from December 14, 1976 to the date of
determination, counting only completed months, for any Participant or Former
Participant, who is covered by the provisions of this Article XIII, be greater
than the Participant’s Accrued Annual Pension payable under Section 4.1 of the
Plan.

 

13.6                           Transfer of Benefit.

 

(i)                                     Any Participant or Former Participant
(A) who has reached his Normal Retirement Date on or before December 15, 1976,
(B) whose benefit is calculated under the Plan as effective prior to
December 15, 1976 and (C) whose benefit payments have not started prior to
October 9, 1979, shall be entitled to elect irrevocably in writing as
hereinafter provided that the Administrative Committee transfer the amount of
his accrued benefit to be held as a separate bookkeeping account under the terms
of the Trust Agreement. The election may be made effective as of the January 1st
or July 1st next following the delivery of a written request to the
Administrative Committee at least 30 days before such date.

 

(ii)                                  In addition to the forms of settlement
provided under Section 4.6, a Participant or Former Participant covered under
this Section 13.5, shall be entitled to elect in writing on forms provided by
the Administrative Committee one of the following settlement options:

 

(A)                              approximately equal monthly, quarterly or
annual installments as elected by the Participant or Former Participant over a
period not exceeding the life expectancy of the Participant or Former
Participant or the joint life expectancy of the Participant or Former
Participant and his designated Beneficiary with the remainder of such
installments, if any, after the Participant’s or Former Participant’s death
payable to his designated beneficiary or Beneficiaries; or

 

84

--------------------------------------------------------------------------------


 

(B)                                a lump sum; or

 

(C)                                any combination of the above.

 

Notwithstanding the foregoing, the Participant or Former Participant must elect
under this Section 13.5(ii) or 4.6(e) a method of settlement under which the
present value of the installments to be paid to the Participant or Former
Participant over his projected life span is more than 50% of the present value
of the installments payable to both the Participant or Former Participant and
his Beneficiary or Beneficiaries.

 

(iii)                               The Beneficiary of any Participant or Former
Participant eligible to make the election under Section 13.6(i) who is to
receive death benefits under Section 13.5, may subject to the approval of the
Administrative Committee, request that the value of the death benefit be held as
a separate bookkeeping account under the terms of the Trust Agreement, with
distribution to be made in the mode provided for under Section 13.5.

 

13.7                           Actuarial Equivalency. With respect to
Article XIII, when referring to amounts developed under Article IV, “actuarial
value”, “remaining value”, “actuarial equivalent” and “value of the accrued
benefit” shall be determined using GAM71 Male mortality table and interest at
the rate of 5.5% per annum. However, the value so determined for any Participant
or Former Participant to whom this Article XIII applies shall not be less than
the actuarial value of the accrued benefit for that Participant or Former
Participant as of July 31, 1983, determined using the GAM71 Male and Female (as
appropriate) mortality table and interest at the rate of 5.5% per annum. When
referring to amounts developed from Schedule A, Column 2, the amount of accrued
benefits and actuarial equivalents shall be determined as described, using
interest at the rate of 5% per annum.

 

Effective with respect to any lump sum payable pursuant to this Article XIII on
or after January 1, 1998, to any Participant or Former Participant, the value of
such benefit shall be equal to the greater of (i) and (ii) below:

 

(i)                                     The Actuarial Equivalent of the amount
set forth in Column 1 of Schedule A (using the assumptions set forth in
paragraph (b) of the definition of Actuarial Equivalence in Section 2.1 of the
Plan); or

 

85

--------------------------------------------------------------------------------


 

(ii)                                  The “value of the accrued benefit” (as
determined under Section 13.7) to which he is entitled under Schedule A, Column
2, increased with interest at 5% per annum from December 14, 1976 to the date of
determination, counting only completed months.

 

Executed as of the 21st day of December, 2010.

 

/s/ THE PEP BOYS — MANNY, MOE & JACK

 

86

--------------------------------------------------------------------------------


 

Appendix A

 

Participating Employers

 

The Pep Boys — Manny, Moe & Jack

 

The Pep Boys — Manny, Moe & Jack of California

 

Pep Boys — Manny, Moe & Jack of Delaware, Inc. (effective 1/29/95)

 

87

--------------------------------------------------------------------------------
